     Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 1 of 100 Page ID
                                        #:353
10/18!2018                                                       Gmail -STUDENT LQAN UPDATE
    contact you. Tf any changes nced to be made to your ctttrent Repayment Schedule you will be notified at that time.



    Also, you will most likely receive a leticr(s) or phone calls) firm yoia previous lender(s), prior m our confirmation notifying you that
    your loans) wEre paid in full.



   if you have any questions or concerns please contact Client Services at 1-855-747-9916.




   Best Regards,




   Phone:(855)-747-9916
   Email: info~NSProcessing_com
   Website: www.NSProcessing.com




                                                                                                                 PX 2 Bennett Decl.
                                                                                                                              Att. C
                                                                                                                         p. 000096


                                                                                                                                           212
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 2 of 100 Page ID
                                   #:354




        ATT                      HME T D




                                                               PX 2 Bennett Decl.
                                                                            Att. D
                                                                       p. 000097
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 3 of 100 Page ID
                                   #:355

                use
            FEDERAL
            SAVINGS
      ~JS~~ BANK




                                                                      PAGE      o




                                                                 0
                                                                22

            ~4GS~fT MJN~                    ACCOU~ TYPE               STATEMENT PERSUO

                                      05AA SErUK~ C:[EC!CItIG        03/22lt6 - 04/21/18



            OTHER IIcBiTS




--~ 04,'1              51.67 ACH AEBIT               041816
                             EDtl STUDENT LOAN Debit      "t*`•*"~'~"9561




      ACCOUNT BALANCE SUMLn+lARY
           DATE. _   ....BALANCE      DATE. .   .....9ALAl~C~




          ■ t ~ +t   A A
                           INTEREST PAID INFO~MAT=ON     " ~
       Y GOR IN^_ERES2 PA2D NAS CALCULATED USING YAUR DAILY BALANCE FOA
      30 RAYS rQR AN ANNOAL PERCENTAGE YIELD EARNED OE 0.01 . 'IBIS
       ARINGS YOJR YiD INTEREST PAID '^~         0.09.

                                                                                               IN~~
                                                                         PX 2 Bennett Decl.
                                                                                      A nl.q~9~0-0811 00
                                                                                 p. 000098        ~~~CO1°
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 4 of 100 Page ID
                                   #:356
              USAA
              FEQERAL
              SAVINGS
            ~ BAF1K




                                                                   PAGE      6
       Tra t    r~




                                                              Q
                                                             22

          A4C~UNTNtIi~t                  M.COUHTTYPE               STATEMENT PERItJO

                                    USAA SECURE CHBCf(ItTG        Q4/21/16 - Ob/20/16



         OTHER L~SITS
    IIATE.. . ._ ...AMOUNT.TRANSACTION DESCRIPTION




~05f16               51.67 Aca nEsrT              051616
                           BDU STUDENT LOAN Debit      •*i**+**"#*9379




                                                                                               IF~l6U~
                                                                         PX 2 Bennett ~~6-U814 OB
                                                                                      Att. D   BNFRIA
                                                                                 p. 000099
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 5 of 100 Page ID
                                   #:357

              USAA
              FEDERAL
              SAVINGS
      USAA~ BANK



                                                                             PAGE     8
    ~~i3i~~tj:7~J~ti




                                                                        0
                                                                       22

          A,~CC~, JTiVUW~ER                    ACCOl1MTYPE                   STATEMEilTP~aCi

                                         _ SAA ~EC'JF.L Ci1LCitI'.vG        C5I~Q118 - 06t22t14



         QTHEP. DEBZTS
                  _ .AMOUNT'_ TR1lMSACTION




~0                       Sl.b7 ACH DEEiT               067616
                               EDU STUDENL LpAlJ Debit      **'*'~"t****9789




                                                                                                      ir~~tl~Eo
                                                                                  2 Bennett Decl.
                                                                                            AtA(Ib848-0814 DB
                                                                                       p. 000100       Q"`~,"
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 6 of 100 Page ID
                                   #:358

         USDA
         FEDERAL
         SAVINGS
      ~~'BANK




                                                                               PAGE      B




                                                                          d
                                                                         22

          a~C7XJUf~fT M.J~~~'EiZ                  ACCOUIYTTYPE                 STATEMEM PERl4D

                                             U ~Ari ~=CJA~ Cf?~CK~t~IG        46/22!18 - 07!21116



         OTbEP 4rfiiT5
     DATE...... . - .A.MOUDiT.TRAN3ACTI0N DESCRIPTION




                                   E DU STUDENT LuAN Debit         "~*"*%**•~k7gg7




      ACCOUNT BALANCE SUMMARY
           DATE.       . .IIl~LANCE         DATE. .         .BALANCE




                                                                                                       F~I~C
                                                                                  PX 2 Bennett Decl.
                                                                                               At4.Q38a6-oet4 es
                                                                                                         ~~•co.~
                                                                                          p. 000101
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 7 of 100 Page ID
                                   #:359

                USAA
                FEDERAL

      ~J      ~ BANK ~




                                                                                        PAGE        1




                                                                                 d
                                                                                22

             At7CQUPJT RtauB6t                            ACCOINiIYPE                   STATEMENT PERIOD

                                                 ?9r1r1 SECI7RE CHECRING               D7l21/i8 - OA/22/18

                                         T~ALMgUNfT        NO. OF   T~'fN.AlMOUNT ~,ERVICE      BALJiWCETHIB
                             p~EBt~T3                                                             STA?B~JT
           LASTBTATdNENT       pq~p     OF DEBITS PAID      0~    aF0EPQ6R'S MADE Cti4F~s




           EE'FFCTrVE MARCH 1 r 2016, TRANSACTIONS AT ATMS LOCATED
           OUTSIDE flF THE UAITETI STATES MAY NOT BE ELIGIBLE FOR ATM
           DSAGE FEB REFUNDS. SEE FEE 5CH8D~7LE ON OSAA.COM



         DEPOSITS ANA OTHER CREDITS
     DATE....     .AMOnNT.TRANSACTSON DESCRIPTION




            cHEcxs
     DATE..CHECK NO.,... .              ..AMOUNT         DATE..CHBCK NO. .    ,.     .AMOUNT



                                                         Q g/~7   atgA97•             51.67

                                                                                                                   ~DI~C
                                                                                             PX 2 Bennett Decl.
                                                                                                          Att. D3628-0811_05
                                                                                                     p. 000102        ou.cnt
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 8 of 100 Page ID
                                   #:360

                usaA
         FEDERAL
         SAVINGS
      ~° BIWK




                                                                       PAGE        2
        r          w




                                                                 0
                                                                22

            A~O~R,tTNUFJF,EF2              ACCOUM'TYPE                  STATQu1ENT P6ilOD

                                      uSRA SECUsZE CEIEC[{SN[         08/22/16 — 0~122l1B



         CHECKS
     DATE..CKECH NO. . . .      .AMOUNT   hATE..CHECK NO.        ...AffiOOD]T




         DTHER D£BIT5
     DATE. _    . ..AMOUNT.TRANSACTIDN DESCRIPTION




                                                                                2 Bennett Decl.
                                                                                         Att]~68~8-0814 00
                                                                                     p. 000103      ouco~e
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 9 of 100 Page ID
                                   #:361

                USM
                FEDERAL
                SAVINGS
         USAAe BANK



                                                                                                                         aa~E       ~
     cpTrn                F^m




                                                                                                             0
                                                                                                            22

             AOCALlIYf NJA~                      ~                           ACCOIJfYT TYPE                       I      s7ATEMEhlT PERtOD
     l
                                                                   USAA SECURr ChECRS:Sr                                G9/22116 - iG121t18


                                                                               ~►O.OF         1t??'ALAhAO~JT     SERVICE        BAL.'U'~CETHIS
                                  dEBRS           mT~~~T                                                                          STATHrBJT
          VvS7 STATEMMEN'f         P,q~D         OF DEBITS PAIQ                 OED'         QF DEPOSITS MADE    Cr►4f




                 b ~1~: ~~~ i~/~r~tl~/~~~~M~ r~A~ Y) YtAA VIII pal r►~ws~ i~~ Rpt~i~ 1n Illi~ ~M/T.


           EFFECTII~E MARCH 1, 201b, TRAtJSRCTIONS AT ATMS LOCATED
           OUTSID'? OF THE ONiTED STATES !SAY NOT BE F.LIGIBLB FOR ATM
           USAGE FEE RE?'UNDS. SES FEE SCHcDTJLE ON USAA.COM



            D~P05IT3 AND OTHER CREDITS
     DATE.. . . , .  .AMOUNT.TRANSACTION DESCRIPTION




         CHECKS
     DATE. .CHE~K NO.                                .AMOUNT              DATE. .CHECX NO.                            .AMOUNT




                                                                        ~ _d/18             575783'                    51.57


                                                                                                                                                    iNSLIPED
                                                                                                                            PX 2 Bennett Decl.
                                                                                                                                         Att. X3526-081b O6
                                                                                                                                    p. 000104         ~••"`^T
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 10 of 100 Page ID
                                    #:362

              USAA
              FEbERAI
              SAVINGS
       USAA~ sANK



                                                                                       PAQE       6




                                                                              0
                                                                             22

          ~OCxDvT KIVE.~i
          .                                         AOOOIAVT TYPE                      3TA~lAEM"PE~lOD

                                         _j9,~.=.    F:~?Rr' ~.f:L'C_TSING            10131/1tl   11t2111S



          OT:iER DE&ITS




~lli'16                51.67 ACH DEBIT                          111716
                                                                       k~~kfdkMihMi
                             $LBCTCFIECK PLUS          ECPLJS




       ACCOUNT DALANCE SUMMARY
            DATE.....       . .BALANCE   DkTE.               . .ElILANCE




                                                                                                               IMSl1fiED
                                                                                          PX 2 Bennett Decl.
                                                                                                      Att~~e46-0814 06
                                                                                                  p. 000105     """~"
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 11 of 100 Page ID
                                    #:363

                   usa~
                FEDERAL
                SAVINGS
          (Js~a BANK




                                                                                 PAGE      ~
      F.A iC:A   T. AR1dNRTT




                                                                        0
                                                                        22

      ~             ~                               ~~                       ~ ~A                        ~
                                        U ~r1f~. ~E:UFiE CIIP,CIiIR~i           11/21/18 - 12!21!16



          DTHER DE$IT$
      DATE...... -..AMOUN?.TRANSACTION D£SCRZPTIOH




                               BLECTCHECK PLUS    ECPLUS          •tt::::t:+a




                                                                                                         c ;tom=,
                                                                                    PX 2 Bennett Decl.
                                                                                                Att7g58~B-oet4_OB
                                                                                                             o~aco~•
                                                                                            p. 000106
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 12 of 100 Page ID
                                    #:364

              USAA
              FEDERAL
       U     ~ BANK ~




                                                                        PAC9E   d
      ERICA L SEN JE




                                                                0
                                                               22




           OTKER DEBITS
      UATli....     ,AMOONq.TRANSACTIdN DESCRIPTION




 —~ 01/18              51.67 ACH DEBIT                U1171?
                             ELECTCHECR PL(J5   $CPL~S     "••*•~•~••




                                                                                              IM9UHEU
                                                                          PX 2 Bennett Decl.
                                                                                       AM43~8-081♦ OB
                                                                                  p. 000107   " •`o,•
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 13 of 100 Page ID
                                    #:365

           USAA
           FEDERAL
           SAVINGS
     (~~As 6ANK




                                                                              PAGE       S
     F'A7a~A i. AEIJNR,TT




                                                                       0
                                                                      22

              AOO7l~1T NU►e6~                  AiCCOIMf TYPE                  STRI~NIEF~IT PERf00

                                         G ~AA CLASSIC CHBCK_:7~             QZ/17/17 - 0312215



          DTHER ]pPTTS
     Dl►TE.             .AMpUNT.TRAN8ACT10N bESCRIPTIOIV




.,1.03/21                  51.67 ACH DFBIT                032117
                                EDU STUDEN`r LOAN Edu   nsp    • * *~*r*;;~~~1~J7




                                                                                                         FDIC
                                                                                                         ~FtSUREO
                                                                                    PX 2 Bennett q~gbae•os~ 4 os
                                                                                                Att. D    51,~FRt~I
                                                                                             p. 000108
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 14 of 100 Page ID
                                    #:366

             USAA
             FEDERAL
             SAVINGS
       US~A~ BANK




                                                                          PAGE      2
         r




                                                                    0
                                                                   22

             A~COIA~lT NUIv8ff2                 ACCOUNT TYPE              STATEMENT PERIOD

                                          USAA CLASSIC CHECKING          04/20/17 - 05/22/17



          OTHBR DEBITS
      DATE. .........liMOUNT.TRPibiSACTION DESCRIPTION




-'
- 09/21                     51.67 ACH DEBIT              092117
                                  EDU STUDENT LOAM edu nsp    *""~*"•*** 0157




                                                                                 2 Bennett Ded
                                                                                         Att~Q~848-081   OB
                                                                                     p. 000109     ~`•","
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 15 of 100 Page ID
                                    #:367

                USAA
                FEDERAL
                SAVINGS
      USAA'a~,K


                                                                                rAGc        5
     .ATC'A T   RRNiJRTT




                                                                        0
                                                                       22

          AOCXJI►JT Ntlh~                         AOOOU~ST TYPE                  STA~MENT PEP.K)D

                                         D SAA CLASSIC rHECKING                051L2/17 - 06/22/17



         O?HER G~BITS
     DATE. . .  . . .AMOONT.TFtANSACTIDN DESGRiPTION




     6 6/20                51.67 ACs BEA2T ~ ___             062617    LL yLy ~ 'w.'+




      ACCODNT BALANCE SUMMARY
           DATE.        .BALANCE          DATE.             .BAYANCE




        ~ r * r w « +~ w   INTEREST PPID INFORMATION   '~ * ! * " ~ * +
        Y OUR INTEREST PAID WRS CALCULATED USING YOUR DAILY BALANCE FOR
      3 1 DAYS F'OR AN ANNUAL PERCENTAGE YIELD EARNED OF 0.016.   IBIS
        BRINGS YOUR YTD INTEREST PAID TO         0.07




                                                                                                           F

                                                                                        PX 2 Bennett ge~~4s-oeta C8
                                                                                                     Att.D   BNFR~A
                                                                                                p. 000110
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 16 of 100 Page ID
                                    #:368

                USAA
                FEDERAL
                SAVINGS
       USAA'~K



                                                                                  PAGE       2
        r              T~
                                                                             SIC t~;.~
                                                               r,                ~ .s~""
                                                               , ~,,,




                                                                         0
                                                                        22

            ACCUTA+fT NIMBER                   AC~fAUHlTTYFf                      STATEMEf~fT f'ER100

                                         USAA CI,ASSZC CHECY.ING                X8/2       - 04121!17



          OTBER DEBITS
      DATE.. ..... ..AMOONT.TRANSACTION DESCRTPTIONI




--~~08J23                 5], 67 ACN ~F,BIT             082327
                                 EOU STUDENT LOAN adu nap    •**~'<Y"•••41 '7




                                                                                                             INSURE
                                                                                         2 Bennett Decl.
                                                                                                   Att1~L846-0814 O6
                                                                                              p. 000111       °"'~~'•
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 17 of 100 Page ID
                                    #:369
               USJ~A
               FEDERAL
               SAVINGS
             ~ BANK




                                                                            PAGE        5



                                                                                   '.   f.
                                                                ~:         ~~

                                                                      0
                                                                      22
           A~oOUNT NUbB6~                       ACCOI~iT TYPE               STATEMENT PERIOD
                                         USAfi C:.ASSIC CHECKING           Q8/22l17 -       9121!17


           O^_HEd ~~BSTS
     DATr'.. ,.. . . . . .AMC~i~T.^_RANSACT~ON D~SCFI!'~ICN




                              EDG S^_UDEN"_' LOAN                           5~




     A~COUl~I 3ALANCE S:7~MARY
           JA"_'E..........Br~ANC3       DA_£.. . . ,... ..3AI,ANCE




                                                                                 PX 2 Benne~~.o814
                                                                                                             08
                                                                                                         BMFR7A
                                                                                             p. 000112
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 18 of 100 Page ID
                                    #:370

            USAA
            FEDERAL
            SAVINGS
       V~~e BAfdK




                                                                               PAGE       s
      F.RTC:A   T. ARNIOF.




                                                                          0
                                                                         22

            A~Lt~ NUNBFR                          ACCOIMT TYPE                 STATEA~EM FERfdD

                                           -J=~,~ Ci,~3~ T+. C[tECKING        07!21!1? - 10/23/17



           OTHER DEBITS
      DATE..             .AMOUNT.iR2~NSACTiON DESCRIPTION




 ~D/17                       52.67 AC8 DEBIT              101727
                                   EDU STUDENT LOAN PAYMENT       "
                                                               "'"" "~•*"943P

                                                                                                         IlRSt1PED
                                                                                  PX 2 Bennett Decl.
                                                                                              gttlQjfld6.08~4 GB
                                                                                          p. 000113       °'"~~~
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 19 of 100 Page ID
                                    #:371

                USAA
                FEDERAL
                SAVINGS
          USAAm aaNK



                                                                        PAGE       2


                                                              K




                                                                  ZZ

             A~OIMTNU~R          I            AOOOI~R'11~PE             STAhN1ENT P~fOO
      t                          t
                                        OSHA CLASSIC CHECKING     ~                .: 11(21/1
                                                                                   ,



          OTRER DEBITS
      DATE.. ~ .......AMOIINT.TRA~SACTION DESCRIPTIOI~1




~10/2fi                   51.67 ACH DEBIT              102617
                                EDU STUDENT LOAN PAYMENT    '**"''ri*~t9g38




                                                                                                     NSIIF~
                                                                              X 2 Bennett Decl.
                                                                                          Att~61i848-0814 06
                                                                                     p. 000114       4~~ro~•
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 20 of 100 Page ID
                                    #:372

               usAa
              FEDERAL
              SAVINGS
       IJSAA~ BANK




      ~arrz, - nFn,NCT                                                            PAGE        4




                                                                           Q

                                                                          22

                                                   ACCUUNTTYPE                    STATEMEhfT PEPoOD
                                          CSA:i C~35SiC CHF,C_`CZ~IG             10I231t, :J~ 1


          Oifi~4^.E6I ~S




                           L UJ   S'1'UI:Y:Nl' L~`Aty   YA7M:::~:   ""^;'""*"49.'.tl




                                                                                                            F~~
                                                                                       PX 2 Bennett Decl.
                                                                                                   ~~1~48-081408
                                                                                               p. 000115    Waco+•
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 21 of 100 Page ID
                                    #:373

             USAA
             FEDERAL
             SAVINGS
       USAA'eAr~K



                                                                                       PAGE




                                                                                22

          ACx~urJT Ma.~R                              ACCOUPlflYF~                     STATEhiEKT PEA)00

                                           USAr C~:~SSZG 4F~ECKZ?iG                   ~1l21/17 - 1213UN7



         OTHER DEBITS




                           ~UU
                           L     S"1'V U."..;V l'   LVAN   YAT MCS LV'I'   ^^'^^"^`~`q 9S0




                                                                                         PX 2 Bennett Decl.
                                                                                                     Att/Qji8l8-D914 C6
                                                                                                               ouco~
                                                                                                 p. 000116
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 22 of 100 Page ID
                                    #:374

           USAA
           FEDERAL
           SAVINGS
      USAA'BANK




                                                                            PAGE       6
     ~:,s~~ ,. eeNr~~,,,~




                                                                      0
                                                                     z2
           ~CXlJIMlJU►vEitR                      A~CCOLlNT TYPE             STATEMENT PEPJOG

                                           USAF CLASSIC CHECKING           12/20/1    - 01/22110



           ETHER D~IIIT5
     Dr^_'8. .       .RMOU2dT.TRANSECTION flESCR7PTI~N




 ~tl:i;i                    51.67 ACH DEBIt^              0?.1716
                                  EDU STL3DENT LOAN PAYMENT     **y***•••~~gq38




                                                                                                      ~SUlim
                                                                                  PX 2 Bennett G1~S~de-ob~< ob
                                                                                               Att.D    eMFR~a
                                                                                          p. 000117
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 23 of 100 Page ID
                                    #:375

                usAa
                FEDERAL
               SAVINGS
       ~J     ° BANK




                                                                   PAQE      B
      RR7CA      ftNN TT




                                                              0
                                                             12

            ACCOIJMTNllu662              Ai000UNT TYPE             57A7F]dIENT I~~D

                                   0311A CL~ISSIC CBECK~NG        01!22!18 - Q2J20118



         OTHER DEBIT;
     DATE....... .AHOUNT.TRANSACTION DESCRIPTION
  —'02/20           51.67 ACH DEBIT              p2201B
                          EDU STUDENT LOAN 6772428670 *i***'*";**4438

       ACCOUNT BALANCE SOMMAAY




       + ~ * * *    ~ *   INTEREST PAID INFQRMATZON    * * *
                                                           ' '" ~ `
       Yt7UR INTEREST PAID WAS CALCULATED US2NG YOUR DAILY BALANCE FCR
      29 DAYS FOR AN ANNUl~iL PERCENTAGE YIELD EARNED pF O.O1S. TRIS
       BRINGS YQIIR YTD INTEREST PAID TO         0.09.




                                                                                            I~UF~
                                                                      PX 2 Bennett Decl.
                                                                                   AtA.C~948-OE14_OB
                                                                              p. 000118      o~~cot n
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 24 of 100 Page ID
                                    #:376

             USAA
             FEDERAL
             SAVINGS
             SANK




                                                                      PAGE      5
     ERICA L BENNETT




                                                                0
                                                               22

         ACCOl1fYfPIU~v~~i                  ACCOUNT TYPE              STATEMENT PH3K?D

                                      7SAA CLASSIC CHECKING          02/20/18 - 03/221?B



         OTHER DESITc
     DATE.     ....AMOQNT.TRANSArTION DESCRIPTIOf7




     03/16              51.57 ACA DEBIT              Q31618
                              EDA STUDENT LOAN H7~2426670 *~:t,<x.~x:gqgg




                                                                            PX 2 Bennett ~~e-oe~~ oe
                                                                                         Att.D BMFRIA
                                                                                    p. 000119
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 25 of 100 Page ID
                                    #:377

             USAA
             FEDERAL
             SAVINGS
      ~,JS~° BANK




                                                                          FAGE       5
     ERICA L BENNETT




                                                                 0
                                                                22

          AOO~UNi'I+~~~t     I             ACCOUMTTYPE               I    STATER~NTPEWOD

                                     U SAA Ci.F.SS_C CHECKING            03/22118 - Oal2QI18



         OTHER DEBITS
     DATE. . . ,... . .AMOUNT.TKANSACTION DESCRIPTION




    09/16             51.67 ACH DEHiT                091618
                           EDU STUDENT LOAN 8772428670 +•"+«••"""gq38




                                                                                                   ~~C

                                                                              PX 2
                                                                                     BennettAq~~~46-o8tc_o9
                                                                                                     BMFRIA
                                                                                        p. 000120
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 26 of 100 Page ID
                                    #:378

            USAA
            FEDERAL
            SAVINGS
     (JSAA~ BANK




                                                                            PaOE     5




                                                                   0
                                                                  22

          A~OCXM N.Jt~EiFJt     I             A~COIRJTTYPE             ~    STATEMENT PEi'i!~

                                        USAh CLASSIC CH$CICING         I   o4~2Q~ia - 05/22/18



         ~TFiER DEE:TS
     t)ATE,      ....AMOUNT.TRANSAC2ION DESCRIPTION




 —~OS/16                 51.67 P_:.H DEBIT               051618
                               EDO STUDENT i3ORty 87'12a28b70 "•'•~""''•4438




                                                                                                          v
                                                                                                       ~ND~D

                                                                                PX 2 Bennett        4e-oath oe
                                                                                              Att. D    Bti1Ff~5A
                                                                                         p. 000121
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 27 of 100 Page ID
                                    #:379

             USAA
             FEDERAL
            5AVlNGS
     (JS/~A° BANK




                                                                              PAt3E
     ma c --a   eruurTT




                                                                        a
                                                                        z2
            ~Vi~tsN7 NUA~R                          ACCOUNT 1YPE              57AlEMEhfT PEl~lOD

                                          USIA ~:LASSI~ CHECKING             05/22/18 - 4fil2U18



           O TF?ER QEBITS
     DATE._...        .AMOONT.TR7,NSACTION DESCRIF2IdN




~~6/18                    =1_F~ P.CA DBBz'r                   06IBiB
                                EDU STUDENT LOAN H7~2928670 **~~'~*~*•x'4438




      A CCOliNi BALANCE SUMMARY
             DATA.......• -~ALA2~iC€          DATE. .   ... ..BALANCE




                                                                                                     FDIC
                                                                                                     ~ m
                                                                                  PX 2 Bennett q~g~4s-oet~ oa
                                                                                               Att. D  BMFRtA
                                                                                          p. 000122
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 28 of 100 Page ID
                                    #:380

                  us~w
             FEDERAL
             SAVINGS
       ~JS~~ BANK




                                                                              PAGE     5
      xji _             ..




                                                                         D
                                                                        22

              AC1Xri~li NUh6~Z                      ACOOLINT TYPE             STATH~fENTPBiiOD

                                              US],A CLASSIC CHSCKIbfG        08/21/16 - 07/231+8



          QTHER D8H1TS
      D2,TP.._.     _        .AMQUN?.TRP,N3ACTION DESCA2PT70N




.--   07/16                   51.67 ,ACA dBSIT             071618
                                    EDV STUDENT LOAN 877292867U ='*'~••*'***9438




                                                                                                     Ilt~~b71RED
                                                                                   PX 2 Bennett X46-0811 OB
                                                                                                Att. D BMFRt~
                                                                                           p. 000123
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 29 of 100 Page ID
                                    #:381
                 USAA
                 FEDERAL
                 SAVINGS
               ~ BANK




                                                                        PAGE       3




                                                                  a
                                                                  z2

             P~t]QOtA~tTt~R                   AOCOUf~tTTYPE             5TA'TEMENT PERK3D

                                        USAA CLASSIC CIiSCKIZIG        07/23/18 - 08/22158



             OTHER dEBITS
     narnF             aMnn►,rm Tciucarmrnu nrcrQrvTrnx




    09/16                51.67 ACA Df.BIT             081618
                               EDO STUDENT LOAN 8772azB670 '~'_*'**'*t•4~38




                                                                              PX 2 Bennett        a-oe~4oe
                                                                                           Att. D    BAAFR~A
                                                                                      p. 000124
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 30 of 100 Page ID
                                    #:382




              TT                  HME T E




                                                               PX 2 Bennett Decl.
                                                                            Att. E
                                                                       p. 000125
   Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 31 of 100 Page ID
                                       #:383
~a~ar~a                               Gmail -Student Loan Update



                                                                                       Erica Bennett <
         ~7!'T'1C"3 ~ ~

 Student Loan Update
 1 ~~e
 into - N8P <Ir~fo~nsprocessing.cam>                                                                 Fri, Sep 29, 2017 at 2:U6 PM
 To'



                       ~..
             ~       -
              ~~„~~~>~,
                   .

  tATf~iAL SF~ITRL'PROCESSING
  )



  September 29,2017



  Erica Bennett




  Re: National Sacure Processing Account
                                      -




  Dear Frica Bciwett,



  C,ongatularions! R%e are happy to report that you hive been confirmed far the Income-Based Repayment(LBP} program and all your
  loans listed below have been consolidated with the Depaimient of Education, serviced by Fedloan and managed by National Secure
  Processing.



  Loan lnfotm~tion




     Loan Date                 Loan AmoQnt                         Loao Tyke                                  lntrreat Ratr


     04J26/2U16                  $17.939.28                        Dircct Loan Suh Consolidation              6.25(1",b


     04/Z6f2016                  ~4,R56.07                         Ducrc Loan Unsub Con9olidarion            625G9~,

                                                                                                         PX 2 Bennett Decl.
                                                                                                                      Att. E
                                                                                                                 p. 000126


                                                                                                                                   113
    Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 32 of 100 Page ID
                                        #:384
ia~ arlo~ e                                                                   cmai~ - sluder►t ~oa~ update
    Yout repayment plan do~.c require ammai rcnewal; the renewal cost is included in the monthly payments presented below. If yon fail
    to comply with guidelines or stop the prvgrann, your payment will defaiilt into the temps following your 12~' payment. As part of our
    services we will take the necessary steps to ensure yon stay in tt~e most affordable repayment plan for your needs. Again, the second
    year of payments will only occur if you do not cmrtinue with the programs and the guidelines that the lave been ablo to have yw
    appro~•ed far.



    Your current program may be using forbearance or defument time. To m~n~m»e die usage of these benefits w~e recommend you select
    another progam once your current one ends. If your financial circumstances change at any point, you can send us updated income
    information for recalculation if you would like. ,~►s a wurtesy, if you do not select a new program upon recertification we azll choose
    the most beneficial program for you at that time.



    Your new monthly paymert amount with your lender is effective for all payments until September 1, 20l S. Paymenu scheduled
    startling October 2, 2018 [F new program selection is not made wiU be $307.22.



    Repayment Schedule and Term to National Secure Processing;




       tiumber of Pa~-menb                                                          Payment ~ouat


       l2r E~~III~ FC~f113I}' ~~~5. ~ftCf iV~llCtl ~S[1)~TS1~21Li cIIll ~7C         9 5 ~.6~
      .ubjcci to change.




   *LBP Programs do have to bz applied and Qualified fur annually.



  If you would li7ce la make additional payments toward ~uur student loan pro~-am, please contact us and H e will assist you in the
  process. All lender docimiertts arc han~+led on your bchaif by ~lutional Secure Procexsing.



   Thank you for choosing ?rational Socure Processing to facililatc this process anQ assist you with your student loan needs. If you have
   any questions, please contact us, you can alH~ays speak with one of our Customer Service Representam~es at 1-855-747-9916.




  Kind Regards,



  Client Services Representative


              ' ~~~~
                                                                                                                 PX 2 Bennett Decl.
                                                                                                                              Att. E
  Phone; 1-555-747-9916                                                                                                  p. 000127


                                                                                                                                              zr~
    Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 33 of 100 Page ID
                                        #:385
f0/18/2018                              Gmaii -Student Loan UpdaUe

    Email: info@NSProcessing.com
    Website: www.NSProcessing.com




                                                                     PX 2 Bennett Decl.
                                                                                  Att. E
                                                                             p. 000128


                                                                                           313
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 34 of 100 Page ID
                                    #:386




              TT                  HME TF




                                                               PX 2 Bennett Decl.
                                                                            Att. F
                                                                       p. 000129
   Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 35 of 100 Page ID
                                       #:387
~a~evzoie                                                     Gmall - N5P - Accamt Notice




~ ~Gm~ii                                                                                    Erlca Bennett <



 NSP -Account Notice
 1 message

 kSProcassing <info~a nsprocessing.corry                                                                  Frl, Dec 22, 2017 at 5:07 PM
 Reply-To: NSProcessing <irTfo~nsprocessing.com>
 To: Erica



        NSP -Account Notice
        E3ear Erica,

        We would like to iMorm you that your account has been assigned to Mission Hitls Federal for
        completion of your contract agreement This assignment is not due to any problems with your
        account, but rather represents a change in the entity that owns the account. Your rights and
        responsibilities regarding the contract have not changed, and to be dear, your student loan
        payment terms, payment dates, and payment amounts will remain tf~e exact same.



        This change will be reflected as of January 1't,2019. You will not see arty change in payments
        moving forward. If you have any questions, please contact Mission Hills Federal at the following
        number. 877-242-8670 or by email at ~s ~port,~g~missionhillsrsdera).~m. thank you for being a
        valued client.




        Sincerely,
        National Secure Processing




                                             This email was seal to
                             wty did!gef thisl unsubsaibe from this list update subscr~tton preferences
                                            NSP • 8A Liberty • Afiso Viejo, CA 92656 • U5A




                                                                                                             PX 2 Bennett Decl.
                                                                                                                          Att. F
                                                                                                                      . 000130
                                                                                                                                    iH
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 36 of 100 Page ID
                                    #:388




        ATTA HME T




                                                               PX 2 Bennett Decl.
                                                                            Att. G
                                                                       p. 000131
    Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 37 of 100 Page ID
                                          #:389
~a~arzo~s                           Gmdll - Welcome to Mlasiion Hills Federal




~ email                                                                                   Erlta Bennett <




 Welcome to Mission HMIs Federal
 1 message

 Miaaion HINs Federal <supportQc missionhil~deral.~rn>                                                Wed, Jan 10, 2016 ai 6:33 PM
 Reply-To. support~missionhillsfederal.com
 To'


             To ensure our emails reach you, please add support@missionh~llsfedera,.~m to your address book.



                   MissianHillsFederaf.tom



                                                                                                Ro; Account*MHF~

                                                                                                                      ov~orzaie


     ~ea~ E~ca,

     Welcome io Mission Hills Federal. We're encited to have you as a client, and happy to assist you with managemerri of your
     student loans and student loan payment. Your account has been assigned to us for completion of your contract agreement
     This assignment fe not due to any problems with your account.

     To ensaro our ama!/s reach your fnbcx, please add support~missionhlllafederal.com M yrour ~ddr+oss book

     You should experience no dlfferenoe wfUi your student loan payment terms, payment dates, and payment amou~sta. If you
     need additional help or Information, you can also reach our alstomer seMce departrnent at: 877-242-8670 or by email ai
     ~DDott(a?migsionh Illsfederal.com

     You can also register online to view an up Go date snapshot of your account view payment history, notifications and request
     changes. To register click the login link at ttte top of the page at www.mis.4ionhillsfederal.com or by clicking here




     REGISTRATION CONFIRMATION CODE

     To register, you will need your Ac       Year of Birth and ConflRnadon Code (bebw).
     Registration Conffm►ation Code:




     PR0C3RAM PAYMENT SCHEDULE

     Your program monthly payment of sS1.67 wil continue each month on the 16th.
     The payment description for these mouthy transactlons will display as: EDU Studerrt Loan




                                                                                                            PX 2 Bennett Decl.
                                                                                                                        Att. G
                                                                                                                    p. 000132
                                                                                                                                   ~n
    Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 38 of 100 Page ID
                                        #:390
10118!2018                                              Grt~il -Welcome to Mission ►iitls Federal
       We hope you'I~ be happy with us as we assist you with your student loan payments. We value all of our dients, and
       we strive to provide excellent service through our ban management services. If you have any questions, or need
       any help at all, please do not hesitate to contact ai 8T7-242670 or by email at support ~a missionhillsfederal.corn


       You riscelved this email because we have been assigned yoc,r account for completion of your contact agrsemenL /f
       you feel you received fhis smai! in error -please contact us immediately.



         noname
         1K




                                                                                                      PX 2 Bennett Decl.
                                                                                                                  Att. G

                                                                                                                             2l2
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 39 of 100 Page ID
                                    #:391




             TT                  HME T H




                                                               PX 2 Bennett Decl.
                                                                            Att. H
                                                                       p. 000134
    Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 40 of 100 Page ID
                                        #:392
~or~erlms                                                    Gmail - STUDENT l 0AN UPDATE



                                                                                          Erlca Bennett <
~ Gmaii
 STUDENT LOAN UPDATE
 1 message

 MHF Support <support(~miss(onhlllsiederal.com>                                                       Mon, Aug 20, 2018 at 2:02 PM
 To:


   fear Erica Bennett#


   It's that time of the year, Recertification Mme!


   We have had you in the Income Based RepaymentlLBP Program for $51.67 for your most
   recent year. IYs naw time to recertify for 2018 with Mission Hills Federal. In order to property
   recertify you we will need your two most recEnt pay check stubs. Please also let us know if your
   current situation has changed. If you have had any increase within your income or family size we'd
   like to know in order to properly adjust and file your 2018 Income Based RepaymenULBP
   Program .
            We are gi~-ing you Z weeks to respond to us to let us know if you are able to provide us with t3~e
   infOimah011 requested. As pan of our services we will take the nece~,cary steps to easure you stay in the most affordable
   repayment plan for your needs.



            "If you would like to make higher payments towards your Student Federal Loans we awe more than
            happy to assist you with that. E1s ofright now your reoccurring monthly payment is $51.67. This
            payment includes a management fee of$41.b7 and $10.00 is being paid towards your Student Federal
            Loans. Since you will 6e sending in yon two most recent pay stubs your payment will be coming
            back higher. We will communicate with you once we receive your repayment terms with yow lender.


   Where to send yow information?


   Email: support@missionhlllsfederal.com


   Or mail to:


   Mission Hills Federal
   30211 Avenida De Las Banderas #20U
   Rancho Santa Margarita, CA 92688
                                                                                                            PX 2 Bennett Decl.
                                                                                                                         Att. H
                                                                                                                    p. 000135
                                                                                                                                  1/2
   Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 41 of 100 Page ID
                                       #:393
?0/19/2018                                           Gmad -STUDENT LOAN UPDATE
    DI' fflX t0:




    1 (855)631-0230



   If you have any questions, please do ttot hesitate to contact us anytime.



   Best Regards,




   Phone:(87~ 242-8670

   Fa1c:(855)631-0230

   Email: support@missionhillsfederal.com




                                                                                 PX 2 Bennett Decl.
                                                                                             Att. H

                                                                                                      2l2
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 42 of 100 Page ID
                                    #:394




               TT                  HME T I




                                                               PX 2 Bennett Decl.
                                                                            Att.
                                                                       p. 000137
    Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 43 of 100 Page ID
                                        #:395
~or~erzoie                                              Cxnail -RENEWAL CANCELLATION




~ Gmail                                                                            Erica Bennett



  RENEWAL CANCELLATION
  ~ message

 MHF SuppoR <support~misafonhillsfederal.com>                                                Wed, Aug 22, 2018 st 12:32 PM
 To:


    He@o Erica Bennett,
    Accaunt Number: MHF-



   If you have not done so already, please send an email to support(am~ssionhillsfederal.cam or respond dlrecUy to this
   message wRh your name and account number (listed above)and request csncellatbn of tha automatic yearly nnowal
   of the service agreement. Renewal canceltetlon may be cancelled if done 90 days prior to each anniversary date of your
   signed agreement. Your signed agreement was February 12, 2016, your Last payment will be drafted February 16, 2019,
   once dearsd you will receive a canceNation confirmation.



    Make sure you state the reason in the email.



   [f you have any fwther questlons or concerns pease contact us and any representative will be happy to assist you.




   Kind Regards,



   Client Services Representative




   Phone:(877)242-8670

   Email: support~a missionhillsfederal.corn




                                                                                                   PX 2 Bennett Decl.
                                                                                                                Att.
                                                                                                            . 000138
                                                                                                                            1l1
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 44 of 100 Page ID
                                    #:396




         ATTA HME T




                                                               PX 2 Bennett Decl.
                                                                            Att. J
                                                                       p. 000139
    Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 45 of 100 Page ID
                                        #:397
70/18/2018                                       Gmail -CANCELLATION CONFIRMATION




             Gmail                                                          Erica Bennett




 CANCELLATION CONFIRMATION
  1 message
 MHF Support <support~missionhillsfederal.com>                                        Thu, Aug 23, 2018 at 5'05 PM
 To:


    August 23, 2018



   Erica Bennett




   Dear Ms. Erica Bennett,



   This letter is to confirm ihat you have requested that The Student Loan Croup no longer manage your loans.
   The Student Loan Group has agreed to grant your request and has been released from a~iy liability in
   managing and maintaining these accounts. Vve no longer have access to your servicers, if we are to receive
   anything via post mail we will forward that directly to the address listed above.



   If you have any further questions or chose to take un ow services in the future, please contact ow Client
   Services department at 877-242-8670.



   Kind Regards,




   Client Services

   Mission Hills Federal

   Yhone: 877-242-8670

   Email: support@missionhillsfederal.com




                                                                                            PX 2 Bennett Decl.
                                                                                                         Att. J

                                                                                                                  1H
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 46 of 100 Page ID
                                    #:398




              Declaration of Kelly Bishop

                                  PX 3
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 47 of 100 Page ID
                                    #:399




1                               DECLARATION OF KELLY BISHOP

2                                  PURSUANT TO 28 U.S.C.§ 1746

3    I, Kelly Bishop, have personal knowledge of the facts stated below and am competent to testify

4    about them:

5       1. I am a U.S. citizen over the age of 18, residing in Henderson, Nevada.

6       2. I took out federal loans in order to get my associate's degree online from Everest

7           University in 2012 and graduated in Apri12015.

8       3. My loans were still in the six month grace period following my graduation when I

9           received a call from a representative of a company called The Student Loan Group in

10          October 2015. This representative told me that the Student Loan Group was my servicer

11          and that they were calling in order to set me up on an affordable student loan repayment

12          plan. The individual I spoke with asked for my income information and calculated my

13          monthly payments. Because I had not yet begun making payments on my student loans

14          nor had contact with my loan servicer, and because the representative had information on

15          my loan balances and school, I believed The Student Loan Group was my loan servicer.

]6      4. The Student Loan Group emailed me paperwork to fill out to begin the process of

17          repaying my student loans. I completed a contract and provided my checking account

18          information in order to set up automatic withdrawals. On October 22, 2015, I received an

19          email welcoming me to The Student Loan Group and stating that I was enrolled in a

20          program titled Loan Budget Advancement. The email also stated that I would pay an

21          initial payment of $109.00 and payments of $78.13 each month following. Based on my

22          previous call with the representative, Ithought these payments would be applied to

23          balance of my loans. A true and correct copy of the October 22 email is appended hereto

24          as Attachment A.

25      5. Also on October 22, 2015, I received an email from a representative of The Student Loan

26          Group named Joey Bird, which outlined the balances of my student loans. This email

27          contributed to my belief that the Student Loan Group was my loan servicer. A true and

28          correct copy ofthe second October 22 email is appended hereto as Attachment B.



                                                                                        PX 3 Bishop Decl.
                                                                                               p. 000141
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 48 of 100 Page ID
                                    #:400




 1    6. Later on October 22, 2015, I received an email from a company called National Secure

2        Processing thanking me for choosing them to manage my student loans. This email

3        described how failure to pay could "...make your student loan delinquent and leave you

4        in a payment plan that is not affordable." A true and correct copy of the third October 22

5        email is appended hereto as Attachment C.

6     7. National Secure Processing deducted an initial payment of $109 from my checking

7        account on November 30, 2015. On December 28, 2015, they deducted the first monthly

8        payment of $78.13. A true and correct copy of my payment history from November 2015

9        through February 2019 is appended hereto as Attachment D.

10    8. I recertified my loans with The Student Loan Group and National Secure Processing in

11       June 2016 and submitted new income information. This caused my monthly payments to

12       increase to $150. See Attachment D (indicating monthly payments increased from $78.13

13       to $150.00 in July 2016).

14    9. National Secure Processing continued to withdraw payments from my checking account

15       and I believed they were being applied to the balance of my student loans. Whenever I

16       would call National Secure Processing with questions about my account, they would

17       identify themselves as my "student loan repayment company."

18    10. In late 2017, I received an email from a company called Mission Hills Federal explaining

19       that they would be managing my loans and that nothing about my repayment terms would

20       change. I did not question this and believed that Mission Hills was my new student loan

21       repayment company.

22    1 1. Mission Hills began withdrawing $149.33 from the same checking account beginning in

23       January 2018. I thought this money was being applied to the balance of my student loans.

24       See Attachment D.

25    12. On February 13, 2019, I received an email from Mission Hills Federal notifying me that

26       it was time to recertify my loans. The email disclosed that of my monthly payment of

27       $149.33, $41.00 was a management fee, $10.00 was a processing fee, and $98.33 was

28


                                                -2-
                                                                                     PX 3 Bishop Decl.
                                                                                            p. 000142
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 49 of 100 Page ID
                                    #:401




1        being paid to my federal student loans. A true and correct copy of the February 13 email
2        is appended hereto as Attachment E.

3     1 3. I had never been informed about any fees, and was very upset to learn that $51.00 of my

4        monthly payment was not being applied to my student loans. I responded to the email
5        stating that I wanted to be given alternate repayment options. A true and correct copy of

6        my response to the February 13 email is appended hereto as Attachment F.

7     14. The email exchange prompted me to check my credit score. My credit report indicated

8        that no payments had been made on my loans since I graduated, and that I had accrued
9        approximately $2,800 in interest. I called the Department of Education (Federal Student

10       Aid) and they told me that Mission Hills had taken over my online student loan account

11       and placed my loans in deferment. They confirmed that no payments had been made on

12       my loans since graduation.

13    15. I updated my password and blocked Mission Hills from accessing my online student loan

14       account. I also contacted my bank and placed a stop payment on any further withdrawals

15       from Mission Hills. I tried to dispute the charges from Mission Hills with my bank, but

16       they were unable to refund any of my payments because the withdrawals had been going

17       on for too long and because I had initially authorized them.
18    16. On Febniary 20, 2019, I received an email from Mission Hills Federal asking me to

19       provide the password for my online student loan account. I did not respond to the email.

20       A true and correct copy of the February 20 email is appended hereto as Attachment G.

21    1 7. On March 1, 2019, I received an email from Mission Hills Federal informing me that my

22       account was suspended due to an issue with my monthly payment. I did not respond to

23       the email. A true and correct copy of the March 1 email is appended hereto as

24       Attachment H.

25    18. On March 11, 2019, I received an email from a man named Richard McCoy from

26       Mission Hills Federal stating that my federal student loan consolidation process had been

27       suspended. The email also told me that Mission Hills would notify "industry credit

28       associations" and credit reporting agencies and that my credit score would likely be


                                                 -3-
                                                                                      PX 3 Bishop Decl.
                                                                                             p. 000143
 Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 50 of 100 Page ID
                                     #:402




 1             impaired. Since receiving this email I have had no further contact with Mission Hills. A

 2             true and correct copy of the March 11 email is appended hereto as Attac{i~nent I.

 3          19. In total, I paid approximately $5,137.82 to National Secure Processing and Mission Hills

 4             Federal. None of this money was applied to the balance of my student loans, and my

 5             loans accrued approximately $2,800 in interest due to their being placed in deferment.

6              Had I known that National Secure Processing would not apply any of my payments to my

7              student loans, I would never have agreed to sign up with them.
8

9       Pursuant to 28 U.S.C. § 1746. I declare under penalty of perjury that the statements in this

10      declaration are true and correct.
11                     Executed in Henderson, Nevada on ~ ~1 ~ ~~►1(` ~ ( Z `   , 2019.

12 '~

13                                                            Kelly Bish p

14

15

16

17

18

19

20

21

22
23

24

25

26

27

28


                                                        -4-
                                                                                              PX 3 Bishop De
                                                                                                      p. 0001
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 51 of 100 Page ID
                                    #:403




             TT                  HME T




                                                               PX 3 Bishop Decl.
                                                                           Att. A
                                                                      p. 000145
  Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 52 of 100 Page ID
                                      #:404




From:                        Kelly Bishop
Send                        Monday, March 11, 2019 10:21 PM
To:                         __
Subject                     Fwd: Welcome to The Student Loan Group
Attachments:                noname




---------- Forwarded message ---------
From: The Student Loan Group <support cr thesl~roup.com>
Date. Thu, Oct 22, 2015 at 9:55 AM
Sub'ect: Welcome to The Student Loan Gro
To:


        About Yotu Student Loan Consolidation




               r
               ~                 WELCOME TO


                                The Student Loan Group
                                 the preferred sen~ice in slu~lent loan consolidation.




                                                                                         PX 3 Bishop Decl.
                                                                                                     Att A
                                                                                                p. 000146
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 53 of 100 Page ID
                                    #:405




        Welcome to The Student Loan Group!

        You have made the first step in taking control of your student loans. Below is a
        quick summary of your account. Please review the information below:


        Account ID:_
        Account Name: Kelly Bishop

        Program: Loan Budget Advancement

        Initial Payment Date: 11/27/2015
        Initial Payment Amount: $109.00

        Recurring Payment Date: 27th of each month beginning 12/27/2015
        Recurring Payment Amount: $78.13

        Enrollment Packet Completed/Signed: Yes


        You will be receiving an email from National Secure Processing within the next
        24-48 hours which will provide you with your login information to the National
        Secure Processing Members Area. The Members Area will provide you with an
        overview and updates on your student loan consolidation.

        If you have any questions, please do not hesitate to call us at 888-493-7917 or by
        email at support ,thesl~p.com

        Thank You!
          The Student Loan Group




     CopyrightO 201S The Student Loan Group, All rights reserved.
     Our mailing address is:
     6A Liberty #175
     Aliso Viejo, CA 92656
     Main: 888-847-5617



                                                                                     PX 3 Bishop Decl.
                                                                                                 Att. A
                                                                                            p. 000147
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 54 of 100 Page ID
                                    #:406


      Customer Support: 888-493-7917
      Website: www.TheSLGrou~com




               This email was sent to




                                                               PX 3 Bishop Decl.
                                                                           Att. A
                                                                      p. 000148
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 55 of 100 Page ID
                                    #:407




         ATT                      HME T B




                                                               PX 3 Bishop Decl.
                                                                           Att. B
                                                                      p. 000149
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 56 of 100 Page ID
                                    #:408



    Fes:                ~
    To:                 ~
    Subject:        Fwd: PSA
    Date:           Malay, Maw il, 2019 10:2D22 PM
    Attadnients:    -




    --------- Fon~-arded messa,e -------
    fi•om: Joe}• Bird ycev.bir a~fliesl~roup.cau>
    Date: 11iu Oct 2?. 2015 at 9:43 AM
    Sub~ect FSA
    To:                                    _




    Click here for Grant Information




     ~      DIRECT STAFFORD lINSUBSID~           f6,~6     Q8i1~014    56.6?6   SO       56926        S2
     ~      DIRECT STAFFORD SUBSIDIZID           SS,SOQ    QSi1J2013   SSS00    SO       S55o0        St
     ~      DIRECT STAFFORDUNSL'HSIDIZED         54,493    1ON42013    53,493   SO       SJ,783       Sl
     ~      DIRECf STAFFORD SUBSIDE              SS,SIXI   10iD42013   Yt,500   50       54588        SI
     ~      DIRECT STAFFORD LINSLBSIDIg.D
                                     ZED         56,00     04252013    53913    f1.056   SS7;2        S2
     ~      DIRECT STAFFORD SUB5ID~              (3,500    04/152013   535 0    SO       53.560       Sl

     T otal DIRECT SI AFFORD L?1SiBSmIZED                                                517,.151     SS

     Total DIRECT SZ.IFFORD SUBSIDIZED                                                   513,6x8      S3

     Total +1ll Loans                                                                    531,099      S8




                                                                                                    PX 3 Bishop Del.
                                                                                                               Att. B
                                                                                                           p.00015a
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 57 of 100 Page ID
                                    #:409


     ■   mu - mu    ~.   rEu,ca~u~n'   ~sr otuv~xsnr    s3.a3o
     ~   zoiz_mu    ~xar.rE[i.csanxr   Ev~szvcuv~srrr   r.+.~ao
     r«~.~ c~,.a                                        s~,s~o




                                                                  PX 3 Bishop Decl.
                                                                              Att. B
                                                                         p. 000151
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 58 of 100 Page ID
                                    #:410




              TT                  HME T




                                                                PX 3 Bishop Decl.
                                                                            Att. C
                                                                       p. 000152
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 59 of 100 Page ID
                                    #:411




    T~.
    SubjecC        Fwd: Wekane to National Secure Processing
    Date:          Motday, Mardi 11, 2019 10:22:31 PM
    Attachments:   _




    ---------- Forwarded message ---------
    From: National Secure Processing <info(c~nsprocessing.com>
    Date: T7ii~, Oct 22, 201S at 10:02 AM
    Sub'ect: Welcome to National Secure Processiu¢
    To:




                                                                 22/10/2015

       Welcome Kell ,
       Account #:




                                                                   PX 3 Bishop Decl.
                                                                              Att.C
                                                                          p.000153
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 60 of 100 Page ID
                                    #:412



       Thank You For Choosing Us!

       Thank you for choosing National Secure Processing (NSProcessing) to manage your
       student loans. We are confident that you will be very satisfied with the services that we
       provide.

      The information included in this email will give you a general timeline of what to
      expect with the consolidation process, program placement of your loans, our Referral
      Bonus Program, as well as your current payment breakdown.



      Information Still Needed

      You will need to provide the following additional information to ensure that we achieve
      the results and program that you have enrolled for.


      Online account information for ALL current loan companies:

          • Usernames
          • Passwords
          • Security Questions




       Members Area

      You now have access to our Members Area. To access the Members Area click the
      following link or copy. At the login screen click the Register Now button. You will be
      asked to enter your account credentials to create an account. Please follow the onscreen
      prompts to login to the Members Area.

      Click here to access the Members Area



      Payments and Schedule


      Payments that do not clear will be processed again within 3 business day. A X25 fee
      will be assessed and charged with the following months payment. Failure to pay could
      delay or end our services, make your student loan delinquent and leave you in a
      payment plan that is not affordable.

      If you ever cannot make a payment call our Member Services line at(855)747-9916 at
      least 3 days before your due date and we will work with you.



                                                                                      PX 3 Bishop Decl.
                                                                                                  Att. C
                                                                                             p. 000154
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 61 of 100 Page ID
                                    #:413



      If your account experiences Insufficient Funds on a payment please call our Member
      Services line to reschedule your program payments at(855)747-9916.




      What To Expect


      After your first payment has completed, processing your consolidation will begin. This
      process overall will typically take 60 to 120 days from the start of your first draft
      date depending on the program, cooperation of your current lenders, verification
      process of your loans and any missing information that may be needed to complete
      your consolidation.

      You will periodically receive status updates from us letting you know where we are at
      in the process, but if you ever would like additional status updates please do not
      hesitate to call or email us at the below contact information.




      Knowing people with Federal Student          We understand situations can change. As
      Loans will pay off! For every person you     your needs change, we will help you


                                                                                   PX 3 Bishop Decl.
                                                                                               Att. C
                                                                                          p. 000155
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 62 of 100 Page ID
                                    #:414



       refer to us, you will receive a $50 credit   evaluate those needs and offer you the
       towards your account once that referral      services and programs that will help you
       makes their first payment. To make a         achieve your new goal. If you have any
       referral contact your Loan Manager or        questions, contact us at 855-747-9916 or
       call us at 888-847-5617!                     info(~NSProcessing.com.




       CopyrightO 201S National Secure Processing, AZl rights reserved.

       Our mailing address is:
       23172 Plaza Pointe Dr. Suite 130
       Laguna Hills, CA 92653
       Toll Free: 855-747-9916
       Direct: 949-215-6600
       Website: www.NSProcessin~.com




                  This email was sent to




                                                                                   PX 3 Bishop Decl.
                                                                                               Att. C
                                                                                          p. 000156
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 63 of 100 Page ID
                                    #:415




        ATT                       HME T D




                                                                PX 3 Bishop Decl.
                                                                            Att. D
                                                                       p. 000157
Client name: Kelly Bishop

Account No.
         -

Payment history from National Secure Processing:




   Trans Date                        Trans Type    Total Amt   Status


   2015-11-30                        ACH           $109.00     Cleared


   2015-12-28                        ACH           $78.13      Cleared


   2016-01-27                        ACH           $78.13      Cleared


   2016-02-27                        ACH           $78.13      Cleared
                                                                                                                                  #:416




   2016-03-27                        ACH           $78.13      Cleared


   2016-04-27                        ACH           $78.13      Cleared


   2016-OS-27                        ACH           $78.13      Cleared


   2016-06-27                        ACH           $78.13      Cleared


   2016-07-27                         ACH          $150.00     Cleared


   2016-08-27                         ACH          $150.00     Cleared
                                                                                              Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 64 of 100 Page ID




Payment history statement Kelly Bishop
                                                                         PX 3 Bishop Decl.
                                                                                     Att. D
                                                                                p. 000158
   Trans Date                        Trans Type   Total Amt   Status


   2016-09-27                        ACH          $150.00     Cleared


   2016-10-27                        ACH          $149.33     Cleared


   2016-11-27                        ACH          $149.33     Cleared


   2016-12-27                        ACH          $149.33     Cleared


   2017-0l-27                        ACH          $149.33     Cleared


   2017-02-27                        ACH          $149.33     Cleared


   2017-04-27                        ACH          $149.33     Cleared
                                                                                                                                 #:417




   2017-OS-27                        ACH          $149.33     Cleared


   2017-06-27                        ACH          $149.33     Cleared


   2017-07-27                        ACH          $149.33     Cleared


   2017-08-27                        ACH          $149.33     Cleared


   2017-09-27                        ACH          $149.33     Cleared
                                                                                             Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 65 of 100 Page ID




Payment history statement Kelly Bishop
                                                                        PX 3 Bishop Decl.
                                                                                    Att. D
                                                                               p. 000159
   Trans Date                        Trans Type   Total Amt   Status


  2017- I 0-27                       ACH          $149.33     Cleared


   2017-11-27                        ACH          $149.33     Cleared


  2017-12-27                         ACH          $149.33     Cleared
                                                                                                                                 #:418
                                                                                             Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 66 of 100 Page ID




Payment history statement Kelly Bishop
                                                                        PX 3 Bishop Decl.
                                                                                    Att. D
                                                                               p. 000160
Payment history from Mission Hills Federal:




  l7~_l.7           DUE DATE             TOTAL        BALANCE   STATUS           ACTION

  02 - FEB          2019                 02/27/2019   $149.33   $149.33   Open

  01 -JAN           2019                 01/27/2019   $149.33   $0.00     Paid in Full
                                                                                                                                             #:419




  12 -DEC           2018                 12/27/2018   $149.33   $0.00     Paid in Full

  1 1 - NOV         2018                 11/27/2018   $149.33   $0.00     Paid in Full

  10 - OCT          2018                 10/27/2018   $149.33   $0.00     Paid in Full

  09 - SEP          2018                 09/27/2018   $149.33   $0.00     Paid in Full

  08 - AUG          2018                 08!27/2018   $149.33   $0.00     Paid in Full

  07-JUL            2018                 07/27/2018   $149.33   $0.00     Paid in Full

  06 -JUN           2018                 06/27/2018   $149.33   $0.00     Paid in Full

  05 -MAY           2018                 05/27/2018   $149.33   $0.00     Paid in Full
                                                                                                         Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 67 of 100 Page ID




Payment history statement Kelly Bishop
                                                                                    PX 3 Bishop Decl.
                                                                                                Att. D
                                                                                           p. 000161
  04 -APR          2018                  04/27/2018   $149.33   $0.00   Paid in Full

  03-MAR           2018                  03/27/2018   $149.33   $0.00   Paid in Full

  02 - FEB         2018                  02/27/2018   $149.33   $0.00   Paid in Full

  01 -JAN          2018                  01/27/2018   $149.33   $0.00   Paid in Full
                                                                                                                                           #:420
                                                                                                       Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 68 of 100 Page ID




Payment history statement Kelly Bishop
                                                                                  PX 3 Bishop Decl.
                                                                                              Att. D
                                                                                         p. 000162
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 69 of 100 Page ID
                                    #:421




              TTA HME TE




                                                                PX 3 Bishop Decl.
                                                                            Att. E
                                                                       p. 000163
  Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 70 of 100 Page ID
                                      #:422



On Wed,Feb 13, 2019 at 12:32 PM MHF Support <support(c~missionhillsfederal.com> wrote:

Dear KELLY BISHOP #MH                               ,



It's that time of the year, Recertification time!



We have had you in the Pay As You Earn Repayment/LBA Program for $149.33
for your most recent year. It's now time to recertify for 2018 with Mission Hills
Federal. In order to properly recertify you we will need your two most recent pay
check stubs. Please also let us know if your current situation has changed. If you
have had any increase within your income or family size we'd like to know in
order to properly adjust and file your 2018 Pay As You Earn Repayment/LBA
Program.

     We are giving you 2 weeks to respond to us to let us know if you are able to
provide us with the information requested. As part of our services we will take the
necessary steps to ensure you stay in the most affordable repayment plan for your
needs.



*If you would like to make higher payments towards your Student Federal Loans
we are more than happy to assist you with that. As of right now your reoccurring
monthly payment is $149.33. This payment includes a management fee of $41.00,
processing fee $10.00 and $98.33 is being paid towards your Student Federal
Loans. Since you will be sending in your two most recent pay stubs your payment
will be coming back higher. We will communicate with you once we receive your
repayment terms with your lender.



Where to send your information?



Email: support(a~missionhillsfederal.com
                                        z
                                                                                  PX 3 Bishop Decl.
                                                                                              Att. E
                                                                                         p. 000164
 Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 71 of 100 Page ID
                                     #:423




Or mail to:



Mission Hills Federal

30211 Avenida De Las Banderas #200
Rancho Santa Maragarita, CA 92688



Or fax to:



1 (855)631-0230



If you have any questions, please do not hesitate to contact us anytime.


Client Services




Phone:(877)242-8670

Fax:(855)631-0230

Email: support(cre,missionhillsfederal.com




                                                                    PX 3 Bishop Decl.
                                                                                Att. E
                                                                           p. 000165
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 72 of 100 Page ID
                                    #:424




         ATT                      HME TF




                                                                PX 3 Bishop Decl.
                                                                            Att. F
                                                                       p. 000166
  Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 73 of 100 Page ID
                                      #:425




From:                          Kelly Bishop
Send                           Monday, March 11, 2019 10:15 PM
To:                            __
Subject                        Fwd: RE QUALIFICATION EMAIL




---------- Forvvarded messa e ---------
From: Kelly Bishop
Date: Wed,Feb 13, 2019 at 4:42 PM
Subject: Re: RE QUALIFICATION EMAIL
To: M~--~F Support <support(n~missionhillsfederal.com>


Yes I need to discuss with someone as soon as possible. I was NEVER ONCE TOLD that there was a $41.00
per MONTH servicing fee and that there was au additional $10.00 per month fee ou this loan -This needs be
disclosed - and I need to be given other options for financing -that is OUTRAGEOUS!!




                                                                                      PX 3 Bishop Decl.
                                                                                                  Att_ F
                                                                                             p. 000167
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 74 of 100 Page ID
                                    #:426




             TT                  HME T




                                                                PX 3 Bishop Dec.
                                                                           Att. G
                                                                       p. 000168
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 75 of 100 Page ID
                                    #:427




    T~.
    Subject        Fwd: STUDENT LOAN UPDATE LOG IN Nam
    Date:          Monday, March 11, 2019 10:16:02 PM
    Attachments:   -




    ---------- Forwarded message ---------
    From:lVgiF Support <suonort(c~missionhillsfederal.com>
    Date: Wed,Feb 20,2019 at 9:24 AM
    Sub~ect: STUDENT LOAN UPDATE LOG IN NEEDED
    To:



    Hello Kelly Bishop #



     This email is to infonu you that we had updated your login iufonnation with Fedloan, yoiu
    lender. However, your logic iuformatiou has been changed. We are Mission Hills Federal your
    student loan inwageiueut company, and we ask that if you snake any changes to your login
    iufonuation you please update us so we uiay continue to follow up wit2i yotu accotmt regularly
    and accurately. We will need your log iu to your Fedloau account iu order for us to be able to
    release fluids to your Student Federal Loans and to properly manage you're student federal
    loans.. If you have any questions you can contact Client Services at 877-242-8670.



    Useruaiue:

    Password:

    Security Answers: 1)             ,2)             ,3)




                                                                                      PX 3 Bishop Dec.
                                                                                                 Att G
                                                                                             p. 000169
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 76 of 100 Page ID
                                    #:428




    Best regards,



    Client Services




             ,BI



    Phone.(877)242-8670

    Fax:(855)631-0230

               ~ R      .
                        'Tifi~ti~~~l




                                                                PX 3 Bishop Dec.
                                                                           Att G
                                                                       o. 000170
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 77 of 100 Page ID
                                    #:429




             TT                  HMETH




                                                                PX 3 Bishop Decl.
                                                                            Att. H
                                                                       p. 000171
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 78 of 100 Page ID
                                    #:430




    Ton,
    Subject:        Fwd: STUDENT LOAN UPDATE PAYMENT LSSUE
    Date:           Morday, MarLh 11, 2019 10:16:58 PM
    Attachments:    -




    ---------- Forvvarded message ---------
    From: MHF Support <suQport(n~missionhillsfederal.com>
    Date: Fri, Mar 1, 2019 at 11:23 AM
    Sttb~ect: STUDENT LOAN UPDATE PAYMENT ISSUE
    To:



    Hello Kelly Bishop #l~



    This is a courtesy email to inform you that we have tried to contact you in regards to you
    Shident Federal Loans. Your account is ciureutly suspended. We highly encourage you to
    please contact us in order to take care of the delinquency on your account. If you have any
    questions or need any further assistance, please contact oiu Client Services deparhueut at 1-
    877-242-8670 Monday-Friday 9:00 un — 5:00 pm PST and any representative can assist you.



    Best regards,




                                                Client Services
                                                Mission Hills Federal ~ 30211 Avenida De
                                                Las Banderas #200, Rancho Santa


                                                                                      PX 3 Bishop Decl.
                                                                                                  Att. H
                                                                                             p. 000172
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 79 of 100 Page ID
                                    #:431




                                  Margarita, CA 92688
                                  Tel: 1-877-242-8670 Fax: 1-855-631-0230




                                                                  PX 3 Bishop Decl.
                                                                              Att. H
                                                                         D. 000173
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 80 of 100 Page ID
                                    #:432




               TT                  HME T I




                                                               PX 3 Bishop Decl.
                                                                           Att.
                                                                      p. 000174
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 81 of 100 Page ID
                                    #:433




    Ton.
    Subject        Fwd:"*Account Stags: SUSPENDED for Rehimed Payment*
    Dates          Marday, Marsh 11, 2019 10:1421 PM
    Attachments:   -




    ---------- Forwarded message ---------
    From: Richard McCoy <Richazd.McCoy_(g)missionhillsfederal.com>
    Date: Mon, Mar 11, 2019 at 8:21 AM
    Sub~ect: **Accotmt Status: SUSPENDED for Rehu~ued Pa eut**
    To:




    Date: 03/11/2019



    Re: Student Loan Cousolidatiou



    Payiueut Rehuned



    Dear Kelly Bishop



    This office leas made numerous attempts to contact you regarding your student loan
    consolidation.




                                                                                     PX 3 Bishop Decl.
                                                                                                 Att. l
                                                                                            p. 000175
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 82 of 100 Page ID
                                    #:434



    Due to uon-payment your federal shident loan consolidation process is suspended. This means
    your file can't be serviced potentially sending the account into default. We urge you to take
    iuuuediate steps to rectify this problem. Please contact us at 888-574-1189. We thank you,in
    advance,for your prompt attention to this urgent matter_



    With regazd to this collection matter whenever appropriate, we will also notify the industry
    credit associations to which we belong as well as the independent credit reporting agencies.
    T1us will likely unpair your credit rating.




    Best Regards,

    Richard

                                             Richard McCoy

               U                             Support Representative
                                             Mission Hills Federal ~ 30211 Avenida De
                                             Las Banderas #200, Rancho Santa
                                             Margarita, CA 92688
                                             Tel: 1-877-242-8670 Fax. 1-855-631-0230




                                                                                      PX 3 Bishop Decl.
                                                                                                  Att.
                                                                                             p. 000176
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 83 of 100 Page ID
                                    #:435




               Declaration of Lisa Bonilla

                                  PX 4
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 84 of 100 Page ID
                                    #:436




1                               DECLARATION OF LISA BONILLA

2                                  PURSUANT TO 28 U.S.C.§ 1746

3    I, Lisa Bonilla, have personal knowledge of the facts stated below and am competent to testify

4    about them:

5       1. I am a U.S. citizen over the age of 18, residing in Winchester, Virginia.

6       2. I took out federal loans to help pay for my associate's degree and graduated some time

7           around 2008. In 2014, while I was living in Colorado and making payments to my

8           student loan servicer, MOHELA (Missouri Higher Education Loan Authority), I received

9           a flyer in the mail from a company called National Secure Processing. The flyer said that

10          they could consolidate my loans and lower my monthly payment.

11      3. Because I wanted a lower monthly payment, I called National Secure Processing in late

12          August 2014. The individual I spoke with said that they could set me up on a lower

13          monthly payment. I asked them how long it would take to repay my loans and they said

14          that if I made payments to National Secure Processing for seven years, the remaining

15          balance on my loans would be forgiven.

16      4. I asked how much the monthly payments would be, and the representative told me that

17          they would be approximately $51 per month. They also told me that the entire monthly

18          payment would be applied to repay my loans.

19      5. I agreed to sign up with National Secure Processing because the monthly payments were

20          significantly more affordable than what I had been paying previously. The representative

21          told me that I should have no further contact with MOHELA,because National Secure

22          Processing would be handling the repayment of my loans.

23      6. After I hung up the phone, I received an email with a contract to sign. All the fields

24          except the signature box were completed, so I did not read over the contract carefully. 1

25          electronically signed the contract. I also completed apre-authorized checking application

26          form and electronically signed a limited special power of attorney form that allowed

27          National Secure Processing to make changes to my MOHELA account. True and correct

28



                                                                                         PX 4 Bonilla Decl.
                                                                                                 p. 000177
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 85 of 100 Page ID
                                    #:437




 I       copies of the contract, checking application form, and limited special power of attorney

         form are appended hereto as Attachment A.

3     7. Shortly after I submitted my paperwork, in September 2014, monthly payments began

4        being withdrawn from the bank account I had provided. The withdrawals appeared on my

5        bank statements as "EDU Student Loan." A true and correct copy of my bank statements

6        from June 2017 through July 2018 is appended hereto as Attachment B.

7     8. Every year I received emails from National Secure Processing asking me to renew my

8        loan agreement with them. I always updated my income and contact information and

9        assumed that my payments were continuing to be applied to my loans.

10    9. In October 2017, I received notice that my monthly payment would increase from $51 to

11       $61 because my income had increased. This made sense to me and I continued to believe

12       that $61 would be applied to repay my student loans. See Attachment B (indicating

13       monthly withdrawals increasing from $51 to $61).

14    10. On January 10, 2018, I received an email from a company named Mission Hills Federal,

15       notifying me that they had taken over the management of my student loans and student

16       loan payments. The email stated that my monthly payment would continue to be $61 and

17       would continue to appear on my bank statement as "EDU Student Loan." Monthly

18       withdrawals continued and I believed they were being applied to the balance of my

19       student loans. A true and correct copy of the January 10 email is appended hereto as

20       Attachment C.

21    1 1. In July 2018, I received a student loan statement in the mail from MOHELA. The

22       statement showed that the balance of my loans had not decreased at all, and that my loans

23       had been accruing interest. The statement also showed that no payments had been made

24       since August 7, 2014. I searched for National Secure Processing and Mission Hills on

25       Google and found complaints about the companies so I decided to reach out to

26       MOHELA. A true and correct copy of the loan statement from MOHELA is appended

27       hereto as Attachment D.

28


                                                -2-
                                                                                     PX 4 Bonilla Decl.
                                                                                             p. 000178
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 86 of 100 Page ID
                                    #:438




 1    12. I called MOHELA and they confirmed that no payments had been made on my loans

         during the time I had been paying National Secure Processing and Mission Hills. They

3        also told me that the information in my file had been changed. They informed me that I
4        was listed as being a single mother offour children with an annual income around

         $27,000 when I was really married with only one child and a substantially higher income.

6        I had neither made these changes myself nor provided the incorrect family and income

7        information to National Secure Processing or Mission Hills. Because of this incorrect

8        information, MOHELA had placed my loans in forbearance so I had not been notified of

9        any late payments and my loans had been accruing interest. They also told me that I had

10       not been enrolled in any loan forgiveness or loan consolidation progam. See Attachment

11       D (indicating $0 payment due).

12    13. After my conversation with MOHELA,I called my bank, Wells Fargo, and placed a stop

13       payment order on automatic debits from Mission Hills.
14    14. On August 7, 2018, I emailed Mission Hills Federal and told them that I knew they had

15       made no payments on my loans, that I wanted to cancel my account, and that I had

16       blocked further payments through my bank. A true and correct copy ofthe August 7

17       email is appended hereto as Attachment E.

18    15. On August 9, 2018, I received an email from Mission Hills telling me to respond to the

19       email requesting cancellation of my account. A true and correct copy ofthe August 9

20       email is appended hereto as Attachment F.

21    16. On August 10,2018, 1 responded to the email telling Mission Hills that I had already

22       emailed them asking to cancel, and confirming that I still wanted to cancel. Later that day

23       I received a response from Mission Hills stating that my final payment would be drafted

24       on August 10, 2019 because I had not requested cancellation within 90 days ofthe

25       anniversary of my signed agreement date, August 27, 2014. True and correct copies of

26       the August 10 emails are appended hereto as Attachment G.

27

28


                                                 -3-
                                                                                      PX 4 Bonilla Decl.
                                                                                              p. 000179
 Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 87 of 100 Page ID
                                     #:439




 1       17. On August 14,2018, I received an email from Mission Hills stating that there was an
 2           issue with my last payment. A true and correct copy ofthe August 14 email is appended
 3           hereto as Attachment H.
4        18. I replied to this email on August 14, 2018, stating that I had already told Mission Hills to
5           stop withdrawing money from my account and that I had placed a stop payment with my
6           bank. Mission Hills responded stating that I should refer to their cancellation policy and
7           that I would be contacted by collections. Since this email exchange I have had no further
8           contact with Mission Hills. True and correct copies of the additional August 14 emails
9           are appended hereto as Attachment I.
10       19. I am now in the process of repaying my student loans using a graduated repayment plan
11          which I negotiated with my loan servicer, MOHELA.In total, I paid approximately
12          $3,200 to National Secure Processing and Mission Hills. The balance of my loans
13          increased by approximately $4,000. National Secure Processing and Mission Hills did not
14          make any payments on my loans, my loans were not consolidated, and I was not enrolled
15          in any loan forgiveness program. Had I know that none of my payments would be applied
16          to the balance of my loans, I would never have signed up with National Secure
17          Processing and Mission Hills.
18
19   Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the statements in this
20   declazation are true and correct.
21          Executed in Winchester, Virginia on ~ ~ g /           ~ J ,2019.
22
                                                         ~~             r~
23                                             Lid Bonilla

24
25
26
27
28


                                                    -4-                                     PX 4 Bonilla De
                                                                                                    p. 0001
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 88 of 100 Page ID
                                    #:440




              TT                  HMENT




                                                                PX 4 Bonilla Decl.
                                                                             Att. A
                                                                        p. 000181
       Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 89 of 100 Page ID
DocuSign Envelope                          #:441


    v~~~                 STUDENT LOAN
                         SERVICE MANAGERS                                                                                               Privacy Policy


  OUR PLEDGE TO YOU: Student Loan Service Managers hereinafter referred to as ("Company"), knows you expect privacy and security for your nonpublic
  ~rsonal information. We respect your privacy and are committed to treating your information responsibly.

  1. Information We Collect About You. In order to perform the Services you have requested, we will ask you to provide us with certain information, such
  as your social security number, bank account information, and date of birth. We may collect this information from you over the telephone, via the intemet,
  via e-mail or by asking you to complete a Service Agreement or other related document(s). We also may receive this information about you from a third
  party that provided services to you prior io Company or related to Company's Services_ In addition, Company maintains your transaction history.

  2. Information We Share About You. The information we collect about you, and other information we maintain, may be shared with other third pa~ies, on
  a need-lo-know basis, to perform the Services authorized by the Service Agreement and to help you manage your account. To the extent we use any third
  parties to assist us in providing Services to you and those services require us io disclose any of your nonpub(c personal information, we may require the
  third pally service provider to execute an agreement to protect the confidentiality of your information to the same extent set forth herein_ The third parties
  with whom we may share your information, include: Members of the Company famly of companies (a~liated companies related by common ownership or
  control), your bank or financial institution, Company's bank or financial institution, your attorney or other legal representative, other non-a~liated third parties
  that may assist us in providng Services to you or that may help us with our business operations, other non-affiliated third parties for predictive analysis
  intended to assist us in learning more about our customers and to assist us with our overall marketing efforts, other parties with your consent or by your
  direction we may also share your information with law enforcement o~cials, government officials, or other third parties when (1) we are compelled to do so
  by a subpoena, court order or simlar legal process;(2) we are required to do so in order to comply with the law; andlor (3) we believe m good faith that
  disclosure of your information is necessary to prevent physical harm, finanaal loss, or to report suspected illegal activity. We may also use portions of your
  information for mtemal statistical reporting. This type of analysis would not reveal any information that would identify you personally.
 3 How We Protect Your Information. We maintain high standards of physical, electronic, and procedural safeguards to protect your non-pubic personal
 informa5on. In all cases, we will make a reasonable effort to limit the collection of information to that which is required m order to deliver quality services to
 you. Company will not sell or market your nonpublic personal information to third parties without your consent and will not share information about you with
 non-affiliates (companies outside the Company famly of companies)except as otherwise set forth herein or as permitted bylaw.

 4. Your Right To Opt-Out Or Limit Sharing. Federal law gives you the right to limit sharing in some circumstances. State laws and individual comparnes
 may give you additional rights to limit sharing. If you prefer that Company not share your nonpublic personal information with affiliates andlor non-affiliates
 for purposes of marketing, you may opt-0ut (ask us not to share information) at any time, although we may still disclose your information as permitted by
 law. To opt-0ut, simply notify us by calling our Customer Service Department at (855) 747-9918 or by writing to us at Student Loan Service Managers,
 Customer Service Department, 23172 Plaza Pointe Drive Suite 138 Laguna Hills, CA 92653_ Please include your account information. Your opt-out request
 wall become effective as soon as reasonably practicable after we receive it.

 5. Changes To The Privacy Policy. We may amend our Privacy Disclosure at any time. If we do, we will provide current customers with a revised notice
 that describes our new practices as required by law.

 6. Former Customers. When you are no longer our customer, we will continue to Ifmft the sharing of your information as described in this notice.

 7. How To Contact Us With Your Privacy Questions. We appreciate your business and want you to understand our commitment to maintaining the privacy
 of your nonpublic personal information as expressed in our Privacy Policy. If you have questions about this Privacy Policy please contact our Customer
 Service Department at(855) 747-9918_

 8. Special Notice for California Residents Only. In accordance with California law, we will not share information we collect about California residents with
 non-affiliated third parties except as permitted by law, such as with your consent or to service your account(s). We will also limit the sharing of information
 about you with our affiliates to the extent regwred by applicable California law.

 9. Special Notice for Vermont Residents Only. In accordance with Vermont law, Company will not share information we collect about Vermont residents
 to unaffiliated companies except as permitted by law, such as with your consent or to service your account(s).


 Client Name.         Lisa Bonilla
                     ~oocus~gnea by:
 Client Signature_   I LISA BONICIA                                             Date:       08/27/2014
                     ~
                     -




                 23172 PLAZA POINTE DRIVE SUITE 138 ~ LAGUNA HILLS, CALIFORNIA 92653 ~ PHONE:(855) 747-9918
                                                                                              PX 4 Bornlla Ded.
                                                                                                           Att. A
                                                                                                      p. 000182
       Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 90 of 100 Page ID
DocuSign Envelope ID:
                                           #:442

   (~ ~( STUDENT LOAN
   VJ if SERVICE MANAGERS                                                                                                                         Service Agreement

                                ..
    First Name:                                                  MI:         Last Name:                                                  Former Last Name:
     Lisa                                                                    Bonilla
   Street Address:                                                                               City:                                        State:        Zip:

   Home Phone:                                        Cell Phone:                         Email Address:                                                  Contact Preference:
                                                      ()-                                                                                                    Email

   DOB:                                               SSN                                        DL/ID Number &State                                      DOE PIN Code:


   Client Employer Name:                                                     Occupation:                         Marital Status:   Total People on Taxes: Filing Status:
                                                                             Claims Manager                   Married              4                     ointly
   Employer Address:                                                                                     Employer Phone:                      Annual Income:
                                                                                                                                              $0.00
   Spouse First Name:                                 Spouse Last Name:                                  Spouse DOB:                          Spouse SSN:


   Spouse Employer:                                                         Spouse Work Phone:           Spouse Annual Incom Spouse Fed Loan Debt: Oid Loans Jointly Consolidated:
     -                                                                       () -                        $0.00                     $0.00                     -
   References: 2Persons with different addresses, PO Boxes are NOT acceptable, not residing in the same home (for example, a spouse) or anyone living outside the U.S.
 R        e:                                 P                                                                                              Relationship to Client:
 -                                                                                                                                          Family
 =
 R     ame:                                  P                                                                                              Relationship to Client:
                                                                                                                                            Family
          ~                       •~             •             -~-
                                                      Thebasis ofthis summary is derived hom the information provided from the client.
   Loan Types:                              Loan Status:                    Weighted Int.Rate:           Approx. Mo Payment:                  Total Federal Student Loan Bal:
     Federal Personal                        Current                        6.80%                        $0.01                                $34,362.00

                                       The payment quoted is estimated and is subject to change upon lender certification ofincome and loan balances.
    Managed Loan Amount:         Federal Program:     Est. New Loan Payment:                  Program Structure:                Program Validation: Program Payment Adjusted After:
    $34,362.00                 PAYE                   $43.99                      LBA                                          Annual                 12
       •                    •
  Bank Name:                                                           Account Number.                   Bank Routing Number:                 Bank Account Type:
  -                                                                                                                                            Checking


                                          National Secure Processing Fees are in addition to and completely separate than loan cost and payments.
     Management Program for 1st Year:        Down Payment: Down Payment Date: Program Credits:                   Date Mgmt Program Cost Collected:              Program Automatic Yearly
    $599.00                                 $201.11              2014-09-10             $0.00                 n Monthly Payment                              $492.00 Renewal:
                      -~         ~ •               ~               ~                      -~
    Loan Payments Are Not Required to be Collected by National Secure Processing, Programs are Quoted as an Electronic Payment and Scheduled allocation offunds are determined and
                                                                        managed by National Secure Processing.
        New Federal Loan Payment:                Processing Fee:               Monthly Installments of       Estimated Total Automatic Monthly    Monthly Reoccurring Payment Date:
                                                                               Management Program                        Payment:
    $0.00                                  $10.00                          $33.99                         $43.99                                 2014-10-10


       •       ~ •         •       ~
       Loan Manager:                Clients Goal of Services:            Stop Pymts. to Cur Lenders:         Referred By:            Date of Agreement:           Client Identification:
    Melissa S.                 Lower Payment                            If Possible                                                8127/2014                 1026218

      Additional Notes:
    No Notes
         DS

     ~A


                                 23172 PLAZA POINTE DRIVE SUITE 138 ~ LAGUNA HILLS, CALIFORNIA 92653 ~ PHONE:(855) 747~34~onilla Decl.
                                                                                                                                  Att. A
                                                                                                                             p. 000183
       Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 91 of 100 Page ID
DocuSign Envelope ID:
                                           #:443


    ~~~~                   STUDENT LOAN
                           SERVICE MANAGERS
                                                                                                                                        Service Agreement


  This Service Agreement is made and entered into, the Date of Signing, by and between Student Loan Service Managers hereinafter referred to as ("Company's, and Client,
  as stated in Section 1, hereinafter referred to as ("Client's residing at address as stated in Section 1. Subject to, and conditioned upon, the following for management of a
  Federal Student Loan with the Department of Education (DOE):
   RECITALS: WHEREAS Company is in the business of managing Clients student loans and improving Clients Federal Student Loan repayment terms, by arranging and
  managing the process of Federal Student Loan Consolidation Services or the Processing of Clients portion of documentation, provided by programs offered through the
  Department of Education (DOE), for clients with Federal Student Loans; and WHEREAS Client wishes to employ Company, or its designee, successor or assignee to
  perform, in good faith, the following services,("the Services"):(a) analyze Clients Federal Student Loan debt situation,(b) research potential debt restructuring options that
  are or may be available to Client, (c) present Client with the results of such research,(d) arrange a Federal Student Loan Consolidation Loan through the Department of
  Education (DOE)for Client and continue to manage said loan on behalf of client by continuing to file the necessary periodic paperwork to DOE on Clients behalf throughout
  the term of the DOE loan to ensure that Client continues to receive maximum benefits offered by DOE consolidation programs,(e)determine and obtain best repayment plan
  structure based on Client's needs and using current plans,(fl if desired, consolidate monthly payment into one payment and fees into one payment and pay lenders and fees
  as requested by Client. NOW THEREFORE in consideration of the foregoing and every term, covenant and condition hereafter set forth, Company and Client do hereby
  understand, covenant and agree as follows:
  1. Guarantee. Client will receive a 100% refund of the Management Program Fee any other fees and any money not already paid to loan holder. If(a) Client is rejected for a
  Federal Student Loan Consolidation by the Department of Education OR (b) repayment plan is not achieved using current lenders.
 2. Performance of Services. Upon receipt of all information and verified documentation for programs from Client and payment of the fees for services as provided herein,
 Company, or its designee, successor or assignee will take over the management of the Student Loan accounts which may include, preparing the necessary initial DOE
 paperwork for Client and begin consolidation process. Client is responsible for completing their necessary steps to ensure a consolidation loan can be applied for and
 approved. Company shall track and monitor Clients DOE consolidation loan. Company shall engage each of Clients applicable lenders to initiate and complete either a
 federal student loan consolidation through DOE, principal reduction, interest rate reduction, deferment, forbearance, andlor a reduced payment option on behalf of the Client.
 While loans are under the management of Company,either Company, or its designee,successor or assignee or Client will change the address of record with, both the Holder
 and Servicer of the loan to Company headquarters at 23172 Plaza Pointe Drive, Suite 138, Laguna Hills, CA 92653. Should Company relocate or assign designee,successor
 or assignee the address on file with both servicer and holder of Clients loan would be changed to reflect Company, or its designee, successor or assignee's new physical
 address.
 3. Not a Loan Company. Company does not lend money. Company recommends making all payments on time to your creditors. Non-payment of debt may lead creditors to
 increase finance and other charges or undertake collection activity, including litigation. Failure to pay your monthly bills in a timely manner will result in increased balances
 and will harm your credit rating. If you fail to make timely payments, you will likely adversely affect your creditworthiness; may result in you being subject to collections or
 being sued by creditors or debt collectors; and may increase the amount of money you owe due to the accrual of fees and interest by creditors or debt collectors. Company
 recommends client make all payments on time to your creditors.
 4. Provide Complete and Truthful Information. Company, or its designee, successor, a~liate or assignee has delivered to you a counseling session. Client expressly
 represents and warrants to Company they will at all times, provide Company with information that is complete, accurate and true to the best of their knowledge and belief.
 5. Fees for Services. The fee to employ the services of Company, or its designee, successor, affiliate or assignee is stated in Section 7, which covers a Management
 Program Cost for the 1st Year, plus a Yearly Renewal Cost, as stated in Section 6. Management Program Yearly Renewal is automatically renewed each year split into an
 even monthly payment option, unless otherwise indicated. Management Program Automatic Yearly Renewal will continue until all of the Student Loans are paid in full or
 terms of loan are satisfied with lender unless otherwise advised according to the terms of this agreement.
 6. Management Program and Monthly Cost Authorization. Client hereby authorizes Company, or its designee, successor, affiliate or assignee to deduct all payments due
 per this contractfrom the financial institution listed in Section 6 or such other financial institution that may be used by Client from time to time. Client acknowledges and agrees
 to pay any Payment Processor fees associated with their service and that Payment Processor and their fees are in no way connected to Company program or fees. In the
 event of default of any obligations hereunder, Client authorizes debit of Clients accountfor the full amount due under this agreement. Further, Client authorizes their financial
 institution to accept and to charge any debit entries initiated by Company or its designee,successor or assignee to Clients account. This authorization for automatic withdrawal
 of feeslpayments is to remain in full force and effect until Company has received written notice from Client of its termination in such time and such manner as to afford
 Company a reasonable opportunity to act. A fee/payment (whether paid by debit or other means)that is not honored by Clients financial institution for any reason may be
 subject to a $35.00 service fee imposed by Company, the amount of which may be debited from Clients account. Client understands that the monthly cost amount shown
 above is predicated on payments being made via automatic debit. Additionally, payment received more than ten (10) days past the due date may incur a $10.00 late fee.
 7. Loan Payments Dispersed by Payment Processor. Client acknowledges full responsibility for the repayment of their student loans. Any loan payments that are made
 through the services of Company's Payment Processor are purely an added benefit to the Client. Client will not hold Company liable for loans not being paid, Company is
 setting up automatic payments on behalf of and per the instruction of the Client. Client understands that returns, refunds and cancellations are Clients responsibility and no
 payment will be made on Clients loan if Company's Payment Processor is unable to draft the funds from Clients account.
 8. Indemnification. Client hereby agrees to defend and hold harmless Company, or its designee, successor or assignee from and against any liability of any nature
 whatsoever arising out of or in connection with Client breach, in whole or in part, of the representations and warranties herein contained. This Agreement constitutes the
 entire agreement between the parties. Company makes no warranty, express or implied, as to the fitness of any recommendation it may make to Client arising out of this
 Agreement. Except for cause, Client unconditionally waives any right of action against Company, its officers, directors, employees, agents, brokers and assigns, at law,
 equity or any other cause of action for any reason, directly, indirectly or proximately believed to arise out of this Agreement,for any damages of any nature whatsoever that
 Client may incur by reason of Client following any recommendation of Company or Clients failure to follow any recommendation of Company, whether any singular, concurrent
 or series of recommendations are acted upon or not acted upon in whole or in part by Client.

      DS


    ~g            23172 PLAZA POINTE DRIVE SUITE 138 ~ LAGUNA HILLS, CALIFORNIA 92653 ~ PHONE:(855) 747-9918
                                                                                                PX 4 Bonilla Decl.
                                                                                                             Att. A
                                                                                                        p. 000184
       Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 92 of 100 Page ID
DocuSign Envelope ID:
                                           #:444


    ~~~~                   STUDENT LOAN
                           SERVICE MANAGERS
                                                                                                                                        Service Agreement


  9. Identify. A personal identification number ("PIN'S is a 4-digit number that is assigned to Client by the government and is used in combination with Clienfs Social Security
  Number, name and date of birth to identify Client as someone who has the right to access Client's own personal information on Federal Student Aid Websites and apply for
  programs. Client is advised that Company will be using 4-digit PIN number in order to access personal and f nancial information and to apply for programs during the loan
  management process.
  10. Website and Email Access. Client agrees to authorize Company to access websites designated for Client use to access and manage their student loans.
  Client acknowledges that Company will be making changes to ClienPs accounts and payment information on these websites as needed. Client expressly gives Company the
  authority to register with these websites, provide a unique email address, and reset passwords as needed to manage Clients student loan accounts.
 11. Gender. Whenever used in this Agreement, the singular shall include the plural, the plural shall include the singular, and the neutral gender shall include the male and
 female as well as a trust, company, corporation, or other legal domestic or foreign entity, all as the context and meaning of this Agreement may require.
 12. Headings. The paragraph titles and headings contained in this Agreement are inserted as a matter of convenience and for ease of reference only, and shall be disregarded
 for all other purposes including the construction or enforcement of this Agreement or any of its provisions.
  13. Cross-references. All cross-references in this Agreement, unless specifically directed to another agreement or document, refer to provisions in this Agreement and shall
  not be deemed to be references to the overall agreement or to any other agreements or documents.
  14. Time Essence. Time is of the essence of every provision of this Agreement that specifies a time for performance. Once initial and pertinent paperwork has been received,
  processing will begin. Company will always perform controllable services with efficient time management. Please be advised that Federal Student Loan Consolidations
  completed by Company rely on the relevant lender/s for prompt service and Company cannot be held liable for delayed completion. Average completion of a Federal Student
  Loan Consolidation through the Department of Education (DOE)is sixty (60) days.
  15. Multiple Counterparts. This Agreement may be executed in one or more counterparts (including by means of facsimile or portable document format (.pdfl), each of
  which will be deemed an original and all of which together will constitute one and the same instrument.
 16. Agreement Received. By virtue of Clients signature below, Client acknowledges that he/she has read, understands and agrees to every term, covenant and condition
 of this Agreement and that he/she has received a true and complete copy hereof, effective the date first above written.
 17. Integration and Severability. This agreement is the only agreement between the parties and there is no other collateral agreement (oral or written) between the parties
 in any manner relating to the subject matter of this agreement. If any portion of this agreement is held to be invalid or unenforceable, the remaining provisions will remain in
 effect.
 18. No Tax Advice Provided. Company or any agents of Company do not and will not provide tax advice. Client is advised to consult with a tax lawyer, accountant, or tax
 advisor regarding the tax consequences of participation in any program the client decides to enroll in.
 19. Taxability of Student Loan Forgiveness. Some loan forgiveness programs are taxable and some are not. Under current law, the amount forgiven generally represents
 taxable income for income tax purposes in the year it is written off. There are, however, a few exceptions. Generally, student loan forgiveness is excluded from income if the
 forgiveness is contingent upon the student working for a specific number of years in certain professions.
 20. Modification. This agreement may only be modified or amended by a written agreement signed by a corporate officer of Company.
 21. Legal Authorization Form. This form will serve to acknowledge that Client has authorized our frm, Company, to act on their behalf to manage their student loan portfolio.
 This is in accordance with the Department of Education (DOE). I hereby authorize Company to verify my past and present employment earnings records, bank accounts,
 stock holdings, and any other asset balances that are needed to process my Federal Student Loan Consolidation. I further authorize Company to order a consumer credit
 report and verify other credit information, including past and present mortgage and landlord references. It is understood that a copy of this form will also serve as authorization.
 The Information Company obtains is only to be used in management of my Student Loans.
 22. Cancellation Policy. Client may cancel this contract by sending written notice (a) before Loan Program begins,(b) after Consolidation, renewal may be canceled if done
 90 days prior to each anniversary date of this agreement.
 23. Loans Managed. All student loans managed are found on the National Student Loan Data System and will remain there regardless of program choice.
 BY SIGNING BELOW (ELECTRONICALLY OR PHYSICALLY), I HEREBY ACKNOWLEDGE THAT I HAVE NOT BEEN ADVISED BY COMPANY, ANY OF ITS AGENTS,
 AND/OR AFFILIATES TO FOREGO A STUDENT LOAN PAYMENT IN EXCHANGE FOR THE MANAGEMENT PROGR4M PAYMENT FOR A FEDERAL STUDENT LOAN
 CONSOLIDATION PROGRAM. DURING THIS PROCESS, CLIENT IS RESPONSIBLE FOR MAKING HIS OR HER PAYMENTS, AND FAILURE TO DO SO COULD
 DISQUALIFY THE CLIENT FROM OBTAINING THE PRODUCT THAT WAS AGREED UPON. CLIENT FURTHER ACKNOWLEDGES THAT COMPANY, ANDIOR ANY
 OF ITS AGENTS HAVE PROVIDED NO GUARANTEES TO CLIENT OF A SPECIFIC OUTCOME, AND/OR AFFILIATES AND A POSITIVE OUTCOME CANNOT BE
 GUARANTEED. CLIENT HAS BEEN EXPLAINED THE PROGRAM IN FULL AND TO CLIENT'S SATISFACTION. CLIENT IS FULLY AWARE AND UNDERSTANDS WHAT
 CLIENT IS ENROLLING IN.
                             DocuSigned by:

  Client Signature:    ~~~ $~N~~~                                      Date of Signing:                 08/27/2014



                  23172 PLAZA POINTE DRIVE SUITE 138 ~ LAGUNA HILLS, CALIFORNIA 92653 ~ PHONE:(855) 747-9918
                                                                                                PX 4 Bonilla Decl.
                                                                                                             Att. A
                                                                                                        p. 000185
       Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 93 of 100 Page ID
DocuSign Envelope
                                           #:445


                             Pre-Authorized Checking Application Form

           CLIENTINFORMATION

            Bonilla                               Lisa                                  WA
                   Last Name                              First Name                     Last Name (If Applicable)              First Name (If Applicable)


                                  Street Address                                                 Phone #                                Cell Phone #


           ~
           -                                             —~                _
                          City                            State             Zip                                    Email address



           DESIGNATED BANK ACCOUNT DEBIT AUTHORIZATION


                                 Bank Name                                                       Bank Routine Number(as it appears on the check)

               i iva M Rnnilla
                     Name as it appean on bank account                                                         Bank Account Number
                                                                                                                              _Checking            o Savings




           DESIGNATED BANK ACCOUNT DEBIT SCHEDULE AUTHORIZATION

                                                                                            X One Time
                Deposit Amount $ $201 ~~                   Start Date      X14-09-10        _Monthly        Number of Payments

                                                                                              One Time
                Deposit Amount $ $43.99                    Start Date      2014-1Q10        X Monthly        Number of Payments




     authofize Payment Automation Network to initiate Automatic Clearing House(ACH)debits from my designated bank acxount at the financial institution
   identified above. I author¢e Payment Automation Network to debit my bank account according to the schedule of debits provided to Payment Automation Network
   by me or on my behalf or as otherwise provided by agreement. I underst2nd that debits will be withdrawn on the due date unless the otherwise indicated and that
   sufficient funds must be available in designated account at least two (2) business days prior to the actual date of the debit. Upon my approval, Payment Automation
   Nehvork may adjust the amount being debited from desgnated bank account. This author¢ation is to remain in force until the schedule of debits is completed or
   until Payment Automation Network has received written notification from me of a change or termination, albwmg Payment Automation Nehvork no fewer than five
  (5) business days to ad. Payment Automation Network shall not be liable to any person for not completing a transaction as a result of any limit on my designated
   bank account or d a finandal institution fails to honor any debit from sucfi account. I understand it is my responsibility to notrfy Payment Automation Network
   immediately rf a scheduled debit does not occur_ I authorize Payment Automation Network to recover funds an ACH debit from my bank accaunt in lfie event of an
  ertor or in the event that a prior debit is returned for any reason, including non-sufficient funds. I understand that a $25.00 service charge will be added for every
   NSF draft. I understand 1 can call Payment Automation Nehvork at 800-813-3740 to canoe! this service_ Payments will be drafted on the payment due date of the
  ongfnal service agreement.

   have read and understand the information contained in this document and I affirm that the above information given by me is accurate and true to the best of my
  knowledge.
                                                         Docu Signed by:

                                                     LISA BONIILA
                 SIGNATURE (Client #1)                                                                      DATED          08/27/2014



                 SIGNATURE (Client #2)                                                                      DATED



   Payment Automation Network, Inc.                                 National Secure Processing                            Student Loan Service Managers
  (800)813-3740 Phone                                               (855) 747-9916 Phone                                  (855)747-9918 Phone
   infoCcDaavmentautomation.net                                     info nsprocessinq.com
                                                                                                                                                       Att. A
                                                                                                                                                  p. 000186
       Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 94 of 100 Page ID
DocuSign Envelope ID
                                           #:446


              ' Nationa~                                                                              Limited Special Power Of Attorney
                     Secure Processing

  I, Client as stated below, hereby appoint NSProcessing of 23172 Plaza Point Drive Suite 130 Laguna Hills, CA 92653 as my attorney-in-fact("Agent") to exercise the powers
  and discretions relating to matters involving student loans, described below. Power of Attorney shall not be affected by my subsequent incapacity.
  My Agent shall have full power and authority to act on my behalf but only to the extent permitted by this Special Power of Attorney. My Agents powers shall include the
  power to:
  1. Prepare, sign, and file any documents pertaining to my Student Loans with any governmental body or agency, including, but not limited to, authorization to:
              - Obtain information or documents from any government or its agencies, and represent me in all Student Loan matters, including              negotiating, compromise, or
  settling any matters with such government agency.
  2. Acton my behalf with respect to the following matters:
               Discuss entering into binding contracts on my behalf pertaining to Student Loans.
               Employ professional and business advisors as may be appropriate, including attorneys, and accountants, at Agents's expense
             - Speaking with current holders of the principal's student loans and access to all information deemed necessary.
  3. To exercise fiduciary responsibilities, which I have a right to delegate.
   hereby grant to my Agent the full right, power, and authority to do every act, deed antl thing necessary or advisable to be done regarding the aforementioned powers, as
 fully I could do if personally present and acting.
  My Agent shall not be liable for any loss that results from a judgment error that was made in good faith. However, my Agent shall be liable for willful misconduct or the failure
  to act in good faith while acting under the authority of this Power of Aflorney. A Successor Agent shall not be liable for acts of a prior Agent.
  No person who relies in good faith on the authority of my Agent under this instrument shall incur any liability to my estate, my personal representative or me. I authorize my
  Agent to indemnify and hold harmless any third party who accepts and acts under this document.
  If any part of any provision of this instrument shall be invalid or unenforceable under applicable law, such parts shall be ineffective to the extent of such invalidity only, without
  in any way affecting the remaining parts of such provisions of this instrument.
  My Agent shall provide an accounting for all funds handled and all acts performed as my Agent as required under state law or upon request or the requested of any authorized
  personal representative, fiduciary or court of record acting on my behalf.
 This Power of Attorney shall become effective on the Date of Signing; revocation will require written instruction to authorized Agent.
  Notice to Person Executing Power of Attorney:
 A Power of Attorney is an important legal document. By signing the Power of Attorney, you are authorizing another person to act for you, the principal. Before you sign this
 Power of Attorney, you should know these important facts:
 Your Agent (attorney-in-fact) has no duty to act unless you and your Agent agree otherwise in writing.

 You can change or correct the terms of this Power of Attorney only by executing a new Power of Attorney, or by executing an amendment through the same formalities as
 an original. You have the right to revoke or terminate this Power of Attorney at any time, so long as you are competent.


 Client Name:              Lisa Bonilla


 Client Address:

                              DocuSigned by:


 Client Signature:      I L~~ ~dN~~~                                                           Date of Signing: 08I27I2014

  have read the foregoingno ice an        un erstand the legal and fiduciary duties that I assume by acting to act as the Agent (attorney-in-fact) under the terms of this Power of
 Attorney.



 National Secure Processing: ~~2flG~
                                   :~'~                                            Date:              08127/2014


                   23172 PLAZA POINTE DRIVE SUITE 130 ~ LAGUNA HILLS, CALIFORNIA 92653 ~ PHONE:(855) 747-9916
                                                                                                 PX 4 Bonilla Decl.
                                                                                                              Att. A
                                                                                                         v. 000187
       Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 95 of 100 Page ID
DocuSign EnvelopeID:-
                                           #:447



  Date: 08127/2014




       Lisa Bonilla




  To whom it may concern,


  This letter is to certify that to the best of my knowledge my current annual household income is         $o.00




  Thank you,



          DocuSigned by:



 [        SA $ONtCLA


       Lisa Bonilla




                                                                                             PX 4 Bonilla Decl.
                                                                                                          Att. A
                                                                                                     o. 000188
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 96 of 100 Page ID
                                    #:448




         ATT                      HME T B




                                                                PX 4 Bonilla Decl.
                                                                             Att. B
                                                                        p. 000189
   Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 97 of 100 Page ID
                                       #:449




Skip to main content

MAIN CHECKING
                                          Avai a e a ante


Activity Summary
Current posted balance                                                    -
Pending withdrawals/debits                                                   _
Pending deposits/credits                                                     _
Available balance                                                         -
Monthly Service Fee Summary ~ Debit Card Activity


ACtIVIt~/

   The Available Balance shown above reflects the most up-to-date information available on your
   account. The balances shown below next to the last transaction of each day do not reflect any
   pending withdrawals or holds on deposited funds that may have been outstanding on your account
   w hen the transaction posted. If you had insufficient available funds when the transaction posted to
   your account, fees may have been assessed.

First
Previous
Next

                                                                                                     Ending
  Date       Description                        Deposits/Credits       Withdrawals/Debits              Daily
                                                                                                    Balance

Pending Transactions
No pending transactions meet your search criteria. Please try again.
Posted Transactions
             EDU STUDENT LOAN
 07/10/18     8772428670180710                                         $61.00
             MHF- LISA BONILLA
             EDU STUDENT LOAN
 06/11/18     8772428670180611                                         $61.00
             MHF~ LISA BONILLA


                                r




 Totals                                                           -
                                                                                    PX 4 Bonilla Decl.
                                                                                                Att. B
                                                                                            p-000190
   Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 98 of 100 Page ID
                                       #:450

                                                                                          Ending
  Date        Description                  Deposits/Credits Withdrawals/Debits              Daily
                                                                                         Balance
              EDU STUDENT LOAN
  05/10/18      8772428670 180510                          $61.00
              MHF- LISA BONILLA
              EDU STUDENT LOAN
  04/10/18     8772428670 180410                           $61.00                -
              MH~ LISA BONILLA
              EDU STUDENT LOAN
  03/12/18     8772428670 180312                           $61.00                -
              MHF- LISA BONILLA
              EDU STUDENT LOAN
  02/12/18     8772428670 180212                           $61.00                -
              MHF- LISA BONILLA
          EDU STUDENT LOAN PAYMENT
 01/10/18 180110 MHF- LISA                                 $61.00                -
          BONILLA
              EDU STUDENT LOAN PAYMENT
  12/12/17                                                 $61.00                -
                            LISA BONILLA
              EDU STUDENT LOAN PAYMENT
  11/13/17                                                 $61.00                -
                            LISA BONILLA
              EDU STUDENT LOAN PAYMENT
  10/26/17                                                 $51.00                            _
                            LISA BONILLA
              EDU STUDENT LOAN PAYMENT
  10/11/17                                                 $61.00                -
                            LISA BONILLA
          EDU STUDENT LOAN edu nsp
 09/18/17 170912 000018500000157                           $51.00                -
        -        -Lisa Bonill
          EDU STUDENT LOAN REVERSAL
 08/22/17 170822 000018500000157           $51.00                                -
        -        -Lisa Bonill
          EDU STUDENT LOAN edu nsp
 08/14/17 170811 000018500000157                           $51.00                    -
        -         -Lisa Bonill
          EDU STUDENT LOAN edu nsp
 06/14/17 170613 000018500000157                           $51.00                -
        -        -Lisa Bonill
 Totals


Back to top

First
Previous
Next

 Account Disclosures
                                                                       PX 4 Bonilla Decl.
                                                                                    Att. B
                                                                               p. 000191
Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 99 of 100 Page ID
                                    #:451




              TTA HME T




                                                                PX 4 Bonilla Decl.
                                                                             Att. C
                                                                        p. 000192
 Case 8:19-cv-01333-JVS-KES Document 20-1 Filed 07/08/19 Page 100 of 100 Page ID
                                     #:452



~ t~mail                                                                           Lisa Bonilla



Welcome to Mission Hills Federal
1 message

Mission Hills Federal <support@missionhillsfederal.com>                                           Wed, Jan 10, 2018 at 5:14 PM
Reply-To: support(c~missionhillsfederal.com
To:


         To ensure our emails reach you, please add support@missionhillsfederal.com to your address book.


     /~~ MissionHillsFederal.com



                                                                                          Re: Account#MHF-

                                                                                                                  01/10/2018


    Dear Lisa,

    Welcome to Mission Hills Federal. We're excited to have you as a client, and happy to assist you with management of
    your student loans and student loan payments. Your account has been assigned to us for completion of your contract
    agreement. This assignment is not due to any problems with your account.

    To ensure our emails reach your inbox please add support~ajnissionhillsfederal com to your address book

    You should experience no difference with your student loan payment terms, payment dates, and payment amounts. If
    you need additional help or information, you can also reach our customer service department at: 877-242-8670 or
    by email at support@missionhillsfederal.com

    You can also register online to view an up to date snapshot of your account, view payment history, notifications and
    request changes. To register click the login link at the top of the page at www.missionhillsfederal.com or by clicking
    here




    REGISTRATION CONFIRMATION CODE

    To register, you will need your Account #, Year of Birth and Confirmation Code (below).
    Registration Confirmation Code: -




    PROGRAM PAYMENT SCHEDULE

    Your program monthly payment of $61.00 will continue each month on the 10th.
    The payment description for these monthly transactions will display as: EDU Student Loan

                                                                                                          PX 4 Bonilla Decl.
                                                                                                                       Att. C
                                                                                                                  p. 000193
